Exhibit 10.1

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

CENTERPOINT JAMES FIELDING, LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

THIS LIMITED LIABILITY COMPANY AGREEMENT of CenterPoint James Fielding, LLC (the
“Company”), dated and effective as April 6, 2005, is adopted, executed and
entered into by and between CenterPoint Properties Trust, a Maryland real estate
investment trust (“CenterPoint”), and JF US Industrial Property Trust, a
Maryland real estate investment trust (“JF US” and, together with CenterPoint,
the “Members”).

 

R E C I T A L S:

 

A.                                   The Members desire to form a joint venture
for the purpose of acquiring, owning, operating, leasing, financing and selling
Company Property, as further described in this Agreement.

 

B.                                     On March 29, 2005 (the “Formation Date”),
the Company was formed pursuant to the Delaware Limited Liability Company Act,
Delaware Code, Title 6, Chapter 18 (as from time to time amended and including
any successor statute of similar import, the “Act”) by the filing of the
Certificate with the Secretary of State of the State of Delaware in accordance
with the Act.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the Members hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1                                      Definitions.  As used in this
Agreement, the following terms have the following meanings:

 

“Act” means the Delaware Limited Liability Company Act, Delaware Code Annotated,
Title 6, Chapter 18, Sections 18-101 et seq., and any successor statute, as
amended from time to time.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” means this Limited Liability Company Agreement, as executed and as
amended, modified, supplemented or restated from time to time, as the context
requires.

 

“Annual Operating Budget” has the meaning set forth in Section 6.8.

 

“Approved” or “Approval” means, with respect to any matter considered or to be
considered by the Board, the affirmative vote of a Majority of the members of
the Board.

 

“Assignee” has the meaning set forth in Section 9.4.

 

“Board” has the meaning set forth in Section 6.1.

 

--------------------------------------------------------------------------------


 

“Book Value” means, with respect to any Company Property, the Company’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation Section
1.704-1(b)(2)(iv)(d)-(g) (provided that, in the case of permitted adjustments,
the Company chooses to make such adjustments); provided, that the Book Value of
any asset contributed to the Company shall be equal to the Fair Market Value of
the contributed asset on the date of contribution.

 

“Business Day” means any day, other than Saturday, Sunday or a day banks are
authorized or required to be closed in Chicago, Illinois.

 

“Buy-Sell Procedure” means the procedure set forth in Section 10.8.

 

“Capital Account” has the meaning set forth in Section 4.1.

 

“Capital Call” has the meaning set forth in Section 3.4.

 

“Capital Contribution” means, with respect to any Member, the contributions made
by or on behalf of such Member to the Company pursuant to Article III, which
contributions shall be noted opposite such Member’s name on Schedule 3.2, as the
same may be amended from time to time, in each case net of any liabilities
assumed by the Company from such Member in connection with such contribution and
net of any liabilities to which assets contributed by such Member in respect
thereof are subject.

 

“Certificate” means the Certificate of Formation of the Company as filed with
the Secretary of State of the State of Delaware.

 

“CenterPoint” has the meaning set forth in the Preamble to this Agreement.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time, in effect as of the date hereof.  The Board may, in
its sole discretion, treat any amendment to the Code as having been in effect as
of the date hereof, provided that such amendment does not result in a material
change in the rights or obligations of any Member under this Agreement.

 

“Company” means the Delaware limited liability company formed pursuant to the
Certificate and this Agreement, as such limited liability company may be
constituted from time to time, and including its successors.

 

“Company Minimum Gain” has the meaning set forth for “partnership minimum gain”
in Treasury Regulation Section 1.704-2(d).

 

“Company Property” means Real Estate used primarily for industrial and ancillary
purposes acquired or to be acquired by the Company from CenterPoint or an
Affiliate thereof pursuant to the Purchase Agreement or the Right of First Offer
Agreement or, upon the acquisition thereof, owned by the Company.

 

“Confidential Information” means information that is not generally known to the
public and that is used, developed or obtained by the Company or any of its
Affiliates or subsidiaries in connection with their respective businesses,
including but not limited to (i) financial information and projections, (ii)
business strategies, (iii) products or services, (iv) fees, costs and pricing
structures, (v) designs, (vi) analysis, (vii) drawings, photographs and reports,
(viii) computer software, including operating systems, applications and program
listings, (ix) flow charts, manuals and documentation, (x) data bases,

 

2

--------------------------------------------------------------------------------


 

(xi) accounting and business methods, (xii) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice, (xiii) customers and clients and customer or
client lists, (xiv) copyrightable works, (xv) all technology and trade secrets
and (xvi) all similar and related information in whatever form.

 

“Credit Facility” means that certain secured mortgage financing facility
(including any related swap agreement) to be entered into by and between the
Company, or an affiliate thereof, and JP Morgan Chase Bank, N.A., or an
affiliate thereof, substantially in the form of the Financing Proposal attached
hereto as Exhibit 1.

 

“Default” means a breach of any material obligation, duty or requirement of
performance of a Member under this Agreement (other than any breach of the terms
and provisions of this Agreement caused by an act or failure to act by such
Member with respect to which such Member can establish that (i) such act or
failure to act was undertaken with due regard for the terms and provisions of
this Agreement, and (ii) in the reasonable good faith judgment of such Member,
such act or failure to act was not a violation of the terms and provisions of
this Agreement), but not including a Member Default.

 

“Defaulting Member” means a Member who is in Default (not including a Member
Default) under this Agreement and has not cured such Default within a reasonable
period of time.

 

“Distributable Cash” means, with respect to any period of time, the sum of Net
Operating Cash Flow and Net Capital Proceeds received by the Company during such
period of time.

 

“Distribution” means a distribution made by the Company to a Member, whether in
cash, property or securities and whether by liquidating distribution or
otherwise; provided that none of the following shall be a Distribution: (a) any
redemption or repurchase by the Company or any Member of any Membership
Interests, (b) any recapitalization or exchange of securities of the Company,
(c) any subdivision or any combination of any outstanding Membership Interests,
(d) any reasonable fees or remuneration paid to any Member in such Member’s
capacity as an Officer, consultant or other provider of services to the Company,
or (e) any fees paid to a Member pursuant to the Management Agreement.

 

“Dollar” means a dollar in United States currency, and the symbol “$” shall
similarly designate dollars in United States currency.

 

“Economic Interest” means a Member’s share of the Company’s Profits, Losses and
Distributions pursuant to this Agreement and the Act, but shall not include any
right to participate in the management or affairs of the Company, including the
right to vote on, consent to or otherwise participate in any decision of the
Members, or any right to receive information concerning the business and affairs
of the Company, in each case to the extent provided for herein or otherwise
required by the Act.

 

“ERISA” has the meaning set forth in Section 3.2(C).

 

“Escrow Agent” means Chicago Title Insurance Company, a Missouri corporation, or
any other title insurance company acceptable to the Members.

 

“Fair Market Value” means the fair market value of the asset in question, as
determined in the good faith judgment of the Board as (A) in the case of any
Company Property, the amount for which such Property would be sold free of debt
in an orderly arms’ length transaction, less the amount of liabilities
(including a proportionate share of any liabilities of the Company secured by
more than one Property or unsecured debt of the Company) to which such Property
is subject and the reasonably estimated transaction costs of such a disposition,
and (B) in the case of multiple Company Properties or all

 

3

--------------------------------------------------------------------------------


 

Company Properties, the sum of the amounts for which each such Property would be
sold free of debt in an orderly arms’ length transaction, less the amount of
liabilities (including a proportionate share of any liabilities of the Company
secured by more than one Property or unsecured debt of the Company) to which
such Properties are subject and the reasonably estimated transaction costs of
such a disposition, and (C) in the case of a Membership Interest, the amount
which would be distributable to the Members if the assets of the Company were
sold at the values determined in (B), and such proceeds were then distributed in
accordance with Section 5.2; provided, however, that in all cases transaction
costs shall be taken into account only if and to the extent actual transaction
costs are incurred in connection with the transaction giving rise to the
necessity to determine Fair Market Value.  In making its good faith
determination, the Board shall give due regard to the value implied by any
transaction giving rise to the need for a determination of Fair Market Value
and, in the case of the valuation of a Membership Interest, shall not take into
account any discount for minority interest or lack of marketability.

 

“Fiscal Year” means the fiscal year of the Company, which shall be the period
beginning on July 1st of a given year and ending on June 30th of the next year
(or part thereof, in the case of the Company’s first or last Fiscal Year).  Each
Fiscal Year shall commence on the day immediately following the last day of the
immediately preceding Fiscal Year.

 

“Flow Through Entity” has the meaning set forth in Section 3.2.

 

“Formation Date” means the date the Certificate was filed with the Secretary of
State of the State of Delaware.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect in the United States, in the determination of the Company’s auditor.

 

“Gross Revenues” means, with respect to a Company Property, the total income
produced by such Company Property.

 

“Indebtedness” means all indebtedness for borrowed money (including purchase
money obligations), all indebtedness under revolving credit arrangements, all
capitalized lease obligations and all guarantees of any of the foregoing.

 

“Indemnifying Member” has the meaning set forth in Section 11.3.

 

“Industrial Property” means Real Estate used primarily for industrial and
ancillary purposes, including, without limitation, for warehouse, distribution,
transportation, manufacturing and assembly functions.

 

“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities or ownership interest (including partnership interests,
limited liability company interests and joint venture interests) of any other
Person and (ii) any capital contribution by such Person to any other Person.

 

“Investment Company Act” means the Investment Company Act of 1940, 15 U.S.C.
Sections 80a-1 through 80a-52, as amended from time to time.

 

“James Fielding” means James Fielding Funds Management Limited, an Australian
company.

 

“JFFM” means JFFM US Real Estate, Inc., a Delaware corporation.

 

4

--------------------------------------------------------------------------------


 

“JF US” has the meaning set forth in the Preamble to this Agreement.

 

“JF US Inc.” means JF US Industrial Property Trust, Inc., a Delaware
corporation.

 

“JF US Industrial” means JF US Industrial Trust, an Australian listed property
trust.

 

“JF US Change of Control” means a direct or indirect change of control, which
shall be deemed to occur if any Person (either alone or together with its
Affiliates) becomes the beneficial owner of or controls greater than twenty
percent (20%) of the voting securities of JF US Industrial, or of Mirvac, or any
circumstance by which James Fielding is removed as the responsible entity or
manager of JF US Industrial Trust, or upon the first public announcement of a
proposed transaction that, if consummated, would result in James Fielding
ceasing to be or being removed as the responsible entity or manager of JF US
Industrial.

 

“JF US Territory” means the Chicago Consolidated Metropolitan Statistical Area
(CMSA) which comprises the Chicago Primary Metropolitan Statistical Area (PMSA)
(each statistical areas compiled by the United States Office of Management and
Budget of the Executive Office of the President) consisting of nine counties in
northeastern Illinois (Cook, DuPage, Kane, Lake, McHenry, Will, Grundy, Kendall
and De Kalb) plus two additional counties (Lake county in northwestern Indiana
and Kenosha county in southeastern Wisconsin).

 

“Leasing Guidelines” has the meaning set forth in Section 6.8.

 

“Losses” means items of Company loss and deduction determined according to
Section 4.2.

 

“Majority” means, with respect to the Board, a majority of the members of the
Board designated by Members (other than Members who, at the time in question,
have committed an uncured Member Default); provided, however, that

 

(A)                              for so long as JF US is not a Member who has
committed an uncured Member Default:

 

(i)                                     the vote of at least two (2) members of
the Board designated by JF US shall be required to constitute a Majority; and

 

(ii)                                  for purposes of Approval over matters
described in Section 6.3(B)(i), (ii), (iii), (v), (vi), (vii), (xiii), (xxi) and
(xxvii), any one of the members of the Board designated by JF US shall have the
right to cast an additional deciding vote in the event of a tie;

 

(B)                                such right shall not be exercised in a manner
that will cause or result in a dissolution of the Company pursuant to Article X
hereof;

 

(C)                                JF US’s right to cast an additional deciding
vote in the case of a matter described in:

 

(i)                                     Section 6.3(B)(ii), to the extent such
subsection concerns the purchase or acquisition of Industrial Property, shall be
limited for avoidance of doubt to Property which the Company may acquire
pursuant to the Purchase Agreement or the Right of First Offer Agreement, and
any other acquisition of Industrial Property by the Company

 

5

--------------------------------------------------------------------------------


 

shall require Approval of the Board without JF US having a right to cast an
additional vote;

 

(ii)                                  Section 6.3(B)(vii) shall be only with
respect to the Credit Facility,

 

(iii)                               Section 6.3(B)(xiii) shall not be
interpreted to imply that JF US has any right to pledge, or otherwise permit the
pledging of, its Membership Interest in the Company,

 

(iv)                              Section 6.3(B)(xxi) shall not be interpreted
to imply that JF US has any right to (a) affect the non-recourse provisions of
the Credit Facility, (b) cause CenterPoint to have any liability under the
Credit Facility or (c) make or permit any changes to the release provisions
thereunder;

 

(v)                                 Section 6.3(B)(xxvii) shall not be
interpreted to imply that CenterPoint may be terminated as the manager under the
Management Agreement by reason of such subsection (xxvii); and

 

(D)                               provided, further, JF US’s right to cast an
additional deciding vote in the case of any matter shall be suspended during any
period in which JF US has committed an uncured Member Default and during any
period in which the sale procedures described in Sections 9.12, 9.13 or 10.2 are
being undertaken.

 

“Management Agreement” means a Management Agreement (or where the context so
requires, Management Agreements) to be executed as of the Tranche I Closing Date
(as defined in Section 3.6) or thereafter, as the case may be, between the
Company or a wholly-owned Subsidiary of the Company, on the one hand, and
CenterPoint, on the other hand, in the form attached hereto as Exhibit 2,
pursuant to which CenterPoint shall manage the Company Property.

 

“Master Lease Agreement” means each Master Lease Agreement (or where the context
so requires, all outstanding Master Lease Agreements), dated as of the date each
Company Property having vacancy is acquired by the Company, between the Company
and CenterPoint, in the form attached hereto as Exhibit 3, pursuant to which
CenterPoint shall lease vacant portions of the Company Property.

 

“Material Lease” means a lease of all or a portion of a Company Property for
which: (i) the net present value of all rental payments under such lease exceeds
$500,000, or (ii) the premises demised thereby exceeds 50,000 square feet in
size.

 

“Member” means each Person identified on Schedule 3.2 hereto as of the date
hereof who has executed this Agreement or a counterpart hereof and each Person
who is hereafter admitted as a Member in accordance with the terms of this
Agreement and the Act.  The Members shall constitute the “members” (as that term
is defined in the Act) of the Company.  Except as expressly provided herein, the
Members shall constitute a single class or group of members of the Company for
all purposes of the Act and this Agreement.

 

“Member Commitment” means, with respect to each Member, the amount that is set
forth opposite such Member’s name on Schedule 3.2 attached hereto which
represents the amount of the aggregate capital to be contributed by such Member
to the Company to fund the acquisition of Company Property pursuant to the
Purchase Agreement (subject to adjustment, in proportion to the Sharing
Percentages of the Members, to the extent that the purchase price in the
Purchase Agreement is adjusted)

 

6

--------------------------------------------------------------------------------


 

and to fund acquisition costs, transaction expenses, organizational and similar
expenditures or any other expenses for which such Capital Contributions may
properly be used, as contemplated by Section 3.4.

 

“Member Default” has the meaning set forth in Section 3.6(B).

 

“Membership Interest” means a Member’s interest in the Company, including the
Member’s right to share in Distributions, Profits and Losses of the Company in
accordance with the Member’s Sharing Percentage (or as otherwise provided
herein), and further including the Member’s right, if any, to participate in the
management of the business and affairs of the Company, including the right, if
any, to vote on, consent to, or otherwise participate in, any decision or action
of or by the Members and the right to receive information concerning the
business and affairs of the Company, in each case to the extent expressly
provided in this Agreement or otherwise required by the Act.

 

“Mirvac” means Mirvac Limited (ABN 92 003 280 699) and Mirvac Property Trust
(ABN 29 769 181 534), a stapled security listed on the Australian Stock
Exchange.

 

“Net Capital Proceeds” means, with respect to any Company Property, the gross
proceeds, if any, realized by the Company from the sale, financing, refinancing
or other disposition of such Company Property or any interest therein, net of
the actual costs and expenses incurred by the Company in connection with the
transaction giving rise to such proceeds, including repayment of any
indebtedness secured by such Company Property.

 

“Net Operating Cash Flow” means, for any period, (i) all cash revenues,
interest, rents and other payments received by the Company during such period
(excluding Capital Contributions and Net Capital Proceeds) less (ii) all debt
service payments and cash expenses paid by the Company during such period,
including any fees paid under the Management Agreement, and all additions to
reserves contemplated in one or more approved Annual Operating Budgets.

 

“Non-Defaulting Member” means a Member who is not in Default during such period
of time when another Member is in Default.

 

“Offer Period” shall have the meaning set forth in Section 6.10.

 

“Offered Property” shall have the meaning set forth in Section 6.10.

 

“Officer” means each Person designated as an officer of the Company pursuant to
Article VI for so long as such Person remains an officer pursuant to the
provisions of Article VI.

 

“Performance Return” means the amount, if any, distributable as described in
Section 5.2(B) of this Agreement for any Fiscal Year.

 

“Person” means a natural person, partnership (whether general or limited),
limited liability company, trust, estate, association, corporation, custodian,
nominee or any other individual or entity in its own or any representative
capacity.

 

“Plan Asset Regulations” has the meaning set forth in Section 3.2(C).

 

“Proceeding” has the meaning set forth in Section 7.4.

 

“Profits” means items of Company income and gain determined according to Section
4.2.

 

7

--------------------------------------------------------------------------------


 

“Property” or “Properties” means Company Property.

 

“Purchase Agreement” means that certain Sale Agreement, or collectively those
certain Sale Agreements, between CenterPoint or certain of its Affiliates, as
the case may be, on the one hand, and the Company, on the other hand, dated of
even date herewith, in the form attached hereto as Exhibit 4, pursuant to which
the Company has agreed to purchase, and CenterPoint or certain of its Affiliates
has agreed to sell, certain Industrial Property located primarily in the JF US
Territory.

 

“Qualifying Bank” means a bank or trust company that is (i) organized as a
banking association or corporation under the laws of the United States or any
State thereof, or in the District of Columbia, (ii) subject to supervision or
examination by federal, state or District of Columbia banking authorities, (iii)
with capital and surplus of not less than $250,000,000, and (iv) the debt
securities of which are rated at least “A” by Moody’s Investors Services, Inc.
or “A2” by Standard & Poor’s Ratings Group.

 

“Real Estate” means a parcel or parcels of land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto.

 

“REIT” means a U.S. corporate or trust entity which satisfies the qualifications
for taxation as a real estate investment trust for U.S. federal income tax
purpose under Sections 856-859 of the Code and Treasury Regulations promulgated
thereunder.

 

“Right of First Offer Agreement” means that certain Right of First Offer
Agreement dated as of the date hereof, between the Company and CenterPoint, in
the form attached hereto as Exhibit 5.

 

“Sales Event” has the meaning set forth in Section 9.11.

 

“Sale Notice” shall have the meaning set forth in Section 6.10.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Sharing Percentage” means, with respect to each Member, as of any date, the
fraction, expressed as a percentage, the numerator of which is the aggregate
Capital Contributions made by such Member and the denominator of which is the
aggregate Capital Contributions made by all of the Members.

 

“Short Term Investments” means U.S. Dollar denominated, readily available
instruments consisting of one or more of:

 

(A)                              interest bearing transaction accounts in a
Qualifying Bank (including, without limitation, money market accounts);

 

(B)                                time deposits, or certificates of deposit, in
a Qualifying Bank, in each case having a maturity of one year or less;

 

(C)                                securities that, at the date of investment,
are direct obligations of, or obligations fully guaranteed or insured by, the
United States or any agency or instrumentality of the United States having a
maturity of not more than one year from the date of purchase;

 

(D)                               such other short-term, liquid investments
having a maturity of three months or less rated at least “A” by Moody’s
Investor’s Services, Inc. or “A2” by Standard & Poor’s Ratings Group; and

 

8

--------------------------------------------------------------------------------


 

(E)                                 money market mutual funds with assets of at
least $500,000,000, substantially all of which assets consist of obligations of
the type included in clauses (A) through (D) above.

 

“Similar Business Arrangement” means any agreement, arrangement or understanding
between CenterPoint and any Person other than JF US or an Affiliate of JF US
which is comparable to the agreement, arrangement or understanding set forth
hereunder, whereby CenterPoint agrees or intends to sell or manage Industrial
Property; provided, however, any Property first offered to the Company and not
acquired by the Company pursuant to the terms of the Right of First Offer
Agreement shall not be considered for the purpose of determining Similar
Business Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the membership, partnership or other similar ownership interest thereof or
the power to elect a majority of the members or the governing body thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof.  For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director, general partner or managing member of
such limited liability company, partnership, association or other business
entity.

 

“Tax Matters Partner” has the meaning set forth in Section 8.2.

 

“Taxable Year” means the Company’s taxable year ending on the last day of each
calendar year (or part thereof, in the case of the Company’s last taxable year),
or such other year as is (i) required by Section 706 of the Code or (ii)
determined by the Board.

 

“Termination Date” means the date which is the third year anniversary of the
date on which the Company last acquires a Property under the Purchase Agreement.

 

“Transfer” means any sale, assignment, pledge, hypothecation or other
disposition of a Membership Interest, Economic Interest or Company Property.

 

“Transferred Interest” means the portion of a Membership Interest which a
Transferring Member elects to transfer pursuant to Article IX.

 

“Transferring Member” means a Member that elects to transfer all or any portion
of its Membership Interest pursuant to Article IX.

 

“Treasury Regulations” means the federal income tax regulations, including any
temporary or proposed regulations, promulgated under the Code, in effect as of
the date hereof.  The Board may, in its sole discretion, treat any amendment to
such Treasury Regulations as having been in effect as of the date hereof,
provided that such amendment does not result in a material change in the rights
or obligations of any Member under this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Valuation Procedure” means the procedure to be followed to resolve any dispute
between the Members with respect to the Fair Market Value of any Property of the
Company or of any Membership Interest in the Company.  The Valuation Procedure
is set forth is Section 10.8.

 

“Wildman” has the meaning set forth in Section 11.24.

 

Section 1.2                                      Construction.  Whenever the
context requires, the gender of all words used in this Agreement includes the
masculine, feminine and neuter, and the singular number includes the plural
number and vice versa.  All references to Articles and Sections refer to
articles and sections of this Agreement, and all references to Schedules are to
Schedules attached hereto, each of which is made a part hereof for all
purposes.  References to Exhibits are to the Exhibits attached hereto, but such
Exhibits are not incorporated in their entirety in this Agreement.

 

Section 1.3                                      Including.  Reference in this
Agreement to “including,” “includes” and “include” shall be deemed to be
followed by “without limitation.”

 

ARTICLE II

ORGANIZATION

 

Section 2.1                                      Formation.  The Company has
been organized as a Delaware limited liability company on the Formation Date by
the execution and filing of the Certificate under and pursuant to the Act and
shall be continued in accordance with the terms of this Agreement.  The rights,
powers, duties, obligations and liabilities of the Members shall be determined
pursuant to the Act and this Agreement.  To the extent that the rights, powers,
duties, obligations and liabilities of the Members are different by any
provision of this Agreement than they would be in the absence of such provision,
this Agreement shall, to the extent permitted by the Act, control.

 

Section 2.2                                      Company Name.  The name of the
Company shall be “CenterPoint James Fielding, LLC” and all Company business
shall be conducted in that name or such other names that comply with applicable
law as the Board may select from time to time.  Notification of any change in
the name of the Company shall be given to all Members.  The Company’s business
may be conducted under its name and/or any other name or names deemed advisable
by the Board.

 

Section 2.3                                      Certificate of Formation, Etc. 
The Certificate was filed with the Secretary of State of the State of Delaware
on the Formation Date.  The Members hereby agree to execute, file and record all
such other certificates and documents, including amendments to the Certificate,
and to do such other acts as may be appropriate to comply with all requirements
for the formation, continuation and operation of a limited liability company,
the ownership of property, and the conduct of business under the laws of the
State of Delaware and any other jurisdiction in which the Company may own
property or conduct business.

 

Section 2.4                                      Term of the Company.  The term
of the Company commenced on the Formation Date and shall continue until the
termination and dissolution of the Company as determined under Section 10.1 of
this Agreement.  During the six (6) month period which ends on the Termination
Date (if this Agreement has not otherwise been terminated), the Members intend
to enter into negotiations for an extension of this Agreement upon terms and
conditions mutually acceptable to both Members; provided that, no Member shall
be required to enter into or permit any extension of the term of this Agreement,
and the failure to extend the term of this Agreement shall not be deemed to be a
Default by any Member.

 

Section 2.5                                      Registered Office; Registered
Agent; Principal Office; Other Offices.  The registered office of the Company
required by the Act to be maintained in the State of Delaware shall be

 

10

--------------------------------------------------------------------------------


 

the office of the initial registered agent named in the Certificate or such
other office (which need not be a place of business of the Company) as the Board
may designate from time to time in the manner provided by law.  The registered
agent of the Company in the State of Delaware shall be the initial registered
agent named in the Certificate or such other Person or Persons as the Board may
designate from time to time in the manner provided by law.  The principal office
of the Company shall be at such place as the Board may designate from time to
time, which need not be in the State of Delaware, and the Company shall maintain
records there.  The Company may have such other offices as the Board may
designate from time to time.

 

Section 2.6                                      Purposes.  The nature of the
business or purposes to be conducted or promoted by the Company is solely to
acquire, own, operate, lease, finance and sell Company Property.  The Company
may engage in any and all activities necessary, desirable or incidental to the
accomplishment of the foregoing.  Notwithstanding anything herein to the
contrary, nothing set forth herein shall be construed as authorizing the Company
to possess any purpose or power, or to do any act or thing, forbidden by law to
a limited liability company organized under the laws of the State of Delaware. 
The Company shall manage its affairs in a manner such that the assets and income
of the Company will satisfy the asset and income tests for REIT qualification
under the Code to enable the Members to maintain their status as qualified REITs
for United States federal income tax purposes.

 

Section 2.7                                      Powers of the Company.  Subject
to the provisions of this Agreement, the Company shall have the power and
authority to take any and all actions necessary, appropriate, proper, advisable,
convenient or incidental to or for the furtherance of the purposes set forth in
Section 2.6, including, without limitation, the power either directly or through
one or more Subsidiaries or Affiliates:

 

(A)                              to conduct its business, carry on its
operations and have and exercise the powers granted to a limited liability
company by the Act in any state or district of the United States;

 

(B)                                to acquire by purchase, lease, contribution
of property or otherwise, rehabilitate, own, hold, operate, maintain, finance,
refinance, improve, lease, sell, convey, mortgage, transfer, demolish or dispose
of any real or personal property that may be necessary, convenient or incidental
to the accomplishment of the purposes of the Company;

 

(C)                                to enter into, perform and carry out
contracts of any kind, including contracts with any Member or any Affiliate
thereof or any agent of the Company necessary to, in connection with, convenient
to or incidental to the accomplishment of the purposes of the Company, including
agreements for the management of the affairs of the Company;

 

(D)                               to purchase, take, receive, subscribe for or
otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge,
or otherwise dispose of, and otherwise use and deal in and with, shares or other
interests in or obligations of domestic corporations, associations, general or
limited partnerships (including the power to be admitted as a partner thereof
and to exercise the rights and perform the duties created thereby), trusts,
limited liability companies (including the power to be admitted as a member or
appointed as a manager thereof and to exercise the rights and to perform the
duties created thereby) or individuals or direct or indirect obligations of the
United States or any State, governmental district or municipality or of any
instrumentality of any of them;

 

(E)                                 to lend money for any proper purpose, to
invest and reinvest its funds and to take and hold real and personal property
for the payment of funds so loaned or invested;

 

11

--------------------------------------------------------------------------------


 

(F)                                 to sue and be sued, complain and defend, and
participate in administrative or other proceedings, in its name;

 

(G)                                to appoint agents of the Company and define
their duties and fix their compensation;

 

(H)                               to indemnify any Person in accordance with the
Act and to obtain any and all types of insurance;

 

(I)                                    to cease its activities and cancel its
Certificate;

 

(J)                                   to negotiate, enter into, renegotiate,
extend, renew, terminate, modify, amend, waive, execute, acknowledge or take any
other action with respect to any lease, contract or security agreement in
respect of any assets of the Company;

 

(K)                               to borrow money and issue evidences of
indebtedness and guaranty indebtedness and to secure the same by a mortgage,
pledge or other lien on the assets of the Company;

 

(L)                                 to pay, collect, compromise, litigate,
arbitrate or otherwise adjust or settle any and all other claims or demands of
or against the Company or to hold such proceeds against the payment of
contingent liabilities; and

 

(M)                            to make, execute, acknowledge and file any and
all documents or instruments necessary, convenient or incidental to the
accomplishment of the purpose of the Company.

 

Section 2.8                                      Board Authority.  Subject to
the provisions of this Agreement, (i) the Company may, upon the direction of the
Board, enter into and perform under any and all documents, agreements and
instruments contemplated thereby, all without any further act, vote or approval
of any Member, and (ii) the Board may authorize any Person (including any Member
or Officer) to enter into and perform any and all documents, agreements and
instruments on behalf of the Company.  Each Person so authorized by the Board,
whether pursuant to this Agreement or subsequent action of the Board, shall be
deemed a “manager” for purposes of the Act.

 

Section 2.9                                      Foreign Qualification.  Prior
to the Company’s conducting business in any jurisdiction other than Delaware,
the Board shall cause the Company to comply with all requirements necessary to
qualify the Company as a foreign limited liability company in that
jurisdiction.  At the request of the Board or any Officer, each Member shall
execute, acknowledge, swear to and deliver any or all certificates and other
instruments conforming with this Agreement that are necessary or appropriate to
qualify, continue or terminate the Company as a foreign limited liability
company in all such jurisdictions in which the Company may conduct business.

 

Section 2.10                                No State-Law Partnership.  The
Members intend that the Company shall not be a partnership (including a general
or limited partnership) or joint venture, and that no Member shall be a partner
or joint venturer of any other Member by virtue of this Agreement, for any
purposes other than federal and, if applicable, state tax purposes, and neither
this Agreement nor any other document entered into by the Company or any Member
shall be construed to suggest otherwise.  The Members intend that the Company
shall be treated as a partnership for federal and, if applicable, state income
tax purposes, and each Member and the Company shall file all tax returns and
shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III

MEMBERSHIP AND CAPITAL CONTRIBUTIONS

 

Section 3.1                                      Membership Interests.  There
shall be one class of Membership Interest, and the rights and obligations of the
Members shall be as provided in this Agreement and, to the extent not provided
in this Agreement, the Act.  The Board may in its discretion cause the Company
to issue certificates to the Members representing the Membership Interests held
by such Member.

 

Section 3.2                                      Members.

 

(A)                              Names, etc.  The names, residence, business or
mailing addresses, Member Commitments and Capital Contributions of each Member
are set forth on Schedule 3.2.  Any reference in this Agreement to Schedule 3.2
shall be deemed to be a reference to Schedule 3.2 as amended and in effect from
time to time in accordance with the terms of this Agreement.  Each Person listed
on Schedule 3.2 shall, upon his, her or its execution of this Agreement or
counterpart thereto, be admitted to the Company as a Member of the Company.

 

(B)                                Loans by Members.  No Member, as such, shall
be required to lend any funds to the Company or to make any contribution of
capital to the Company, except as otherwise required by applicable law, this
Agreement or any other written agreement between such Member and the Company
explicitly requiring the making of loans or capital contributions.  Any Member
may, with the Approval of the Board, make additional Capital Contributions or
loans to the Company, and any loan by a Member to the Company shall not be
considered to be a Capital Contribution.  Such loans shall be on commercially
reasonable terms agreed to by the Board.

 

(C)                                Representations and Warranties of Members. 
Each Member hereby represents and warrants to the Company and acknowledges that:

 

(i)                                     such Member has knowledge and experience
in financial and business matters and is capable of evaluating the merits and
risks of an investment in the Company and making an informed investment decision
with respect thereto;

 

(ii)                                  such Member has reviewed and evaluated all
information necessary to assess the merits and risks of his, her or its
investment in the Company and has had answered to its satisfaction any and all
questions regarding such information;

 

(iii)                               such Member is able to bear the economic and
financial risk of an investment in the Company for an indefinite period of time;

 

(iv)                              such Member is acquiring Membership Interests
in the Company for investment only and not with a view to, or for resale in
connection with, any distribution to the public or public offering thereof;

 

(v)                                 the Membership Interests in the Company have
not been registered under the securities laws of any jurisdiction and cannot be
disposed of unless they are subsequently registered and/or qualified under
applicable securities laws and the provisions of this Agreement have been
complied with;

 

(vi)                              the execution, delivery and performance of
this Agreement have been duly authorized by such Member, do not and are not
expected to require such Member to obtain any consent or approval that has not
been obtained, and do not and are not

 

13

--------------------------------------------------------------------------------


 

expected to contravene or result in a default under any provision of any law or
regulation applicable to such Member or other governing documents or any
agreement or instrument to which such Member is a party or by which such Member
is bound, and the Person executing this Agreement on behalf of such Member has
been duly authorized to do so;

 

(vii)                           the determination of such Member to invest in
the Company has been made by such Member independent of any other Member and
independent of any statements or opinions as to the advisability of such
purchase or as to the properties, business, prospects or condition (financial or
otherwise) of the Company and its subsidiaries which may have been made or given
by any other Member or by any Affiliate or agent of any other Member;

 

(viii)                        this Agreement is valid, binding and enforceable
against such Member in accordance with its terms;

 

(ix)                                if a Member is a partnership, limited
liability company or other entity classified as a partnership for federal income
tax purposes, or a grantor trust (within the meaning of Sections 671-679 of the
Code) or an S corporation (within the meaning of Section 1361 of the Code)
(each, a “Flow Through Entity”), that either: (a) no Person will own, directly
or indirectly through one or more flow-through entities, an interest in such
Member where more than seventy percent (70%) of the value of the Person’s
interest in such Member is attributable to such Member’s investment in the
Company; or (b) if one or more Persons will own, directly or indirectly through
one or more Flow Through Entities, an interest in such Member where more than
seventy percent (70%) of the value of the Person’s interest in such Member is
attributable to the Member’s investment in the Company, neither the Member nor
any such Person has or will have any intent or purpose of having such Person
invest in the Company indirectly through a Member in order to enable the Company
to satisfy the 100-Member limitation in Treas. Reg. Section 1.7704-1(h) (the
private placement safe harbor from publicly traded status);

 

(x)                                   unless such Member has notified the Board
to the contrary, that such Member is a United States Person within the meaning
of Section 7701 of the Code (i.e., is not any of the following (as defined in
the Code): a nonresident alien individual, foreign partnership, foreign
corporation, foreign estate, foreign trust, other foreign entity or
organization, or grantor trust having a foreign person as an owner), shall
notify the Company within sixty (60) days of the date such Member ceases to be a
United States Person and may be asked to recertify its non-foreign status at
periodic intervals (and that this information may be disclosed to the Internal
Revenue Service);

 

(xi)                                if such Member will beneficially own ten
percent (10%) or more of the Membership Interests in the Company, the Member is
not an “investment company” as defined in the Investment Company Act nor is the
Member itself relying on Section 3(c)(1) or Section 3(c)(7) of the Investment
Company Act as an exemption from classification as an “investment company”; and

 

(xii)                             such Member is not holding and, for the term
of the Company, will not hold “plan assets,” as that term is defined in the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules and regulations promulgated thereunder, including, without limitation, the
Department of Labor Regulations Section 2510.3-101 (the “Plan Asset
Regulations”), and, consequently, the administration and

 

14

--------------------------------------------------------------------------------


 

management of the Company and the investment of the Company’s assets are not,
and will not be, subject to the fiduciary duty requirements of ERISA.

 

(D)                               Representations and Warranties of JF US.  JF
US hereby represents and warrants to the Company and acknowledges that:

 

(i)                                     JF US is owned (except for 100-plus REIT
qualifying shares) by JF US Inc., which in turn is owned (except for 100-plus
REIT qualifying shares) by JF US Industrial;

 

(ii)                                  JF US Industrial is managed by James
Fielding, which is a wholly-owned Subsidiary of Mirvac; and

 

(iii)                               JFFM is a wholly-owned Subsidiary of James
Fielding.

 

(E)                                 Legal Opinions.  Contemporaneously with the
execution of this Agreement and as a condition of such execution, each Member
shall provide to the Company and to the other Member an opinion of its
independent legal counsel in the form attached hereto as Exhibit 6.

 

Section 3.3                                      No Liability of Members.

 

(A)                              No Liability.  Except as otherwise provided by
applicable law, no Member shall have any personal liability whatsoever in such
Member’s capacity as a Member, whether to the Company, to any of the other
Members, to the creditors of the Company or to any other third party, for the
debts, liabilities, commitments or any other obligations of the Company or for
any losses of the Company.  Each Member shall be liable only to make such
Member’s Capital Contributions to the Company pursuant to its Member Commitment
as required in this Agreement and any such other payments to the extent
expressly required by this Agreement.

 

(B)                                Distributions.  In accordance with the Act
and the laws of the State of Delaware, a member of a limited liability company
may, under certain circumstances, be required to return amounts previously
distributed to such member.  It is the intent of the Members that no
distribution to any Member pursuant to Article V hereof shall be deemed a return
of money or other property paid or distributed in violation of the Act.  The
payment of any such money or distribution of any such property to a Member shall
be deemed to be a compromise within the meaning of the Act, and the Member
receiving any such money or property shall not be required to return to any
Person any such money or property.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Member is obligated to make any such payment, such obligation shall be the
obligation of such Member and not of any other Member.

 

Section 3.4                                      Capital Contributions to Fund
Obligations under Purchase Agreement.

 

(A)                              Pursuant to the Purchase Agreement, the Company
has agreed to purchase, and CenterPoint and certain of its Affiliates have
agreed to sell, certain Industrial Property located primarily in the JF US
Territory, in four tranches as more particularly set forth in the Purchase
Agreement.  The Member Commitment of each Member shall be its pro rata share,
determined in proportion to its Sharing Percentage, of the purchase price of the
Property to be acquired pursuant to the Purchase Agreement (subject to
adjustment, in proportion to the Sharing Percentages of the Members, to the
extent that the purchase price in the Purchase Agreement is adjusted) and to
fund all applicable acquisition costs, transaction expenses, organizational and
similar expenditures or

 

15

--------------------------------------------------------------------------------


 

any other expenses for which such Capital Contributions may properly be used, as
set forth on Schedule 3.2.  Each Member, by execution of this Agreement, agrees
to make Capital Contributions up to the amount of its Member Commitment in
accordance with the terms of this Agreement.  Notwithstanding anything in this
Agreement to the contrary, all fees and expenses (other than interest expense)
incurred in connection with the Credit Facility (or any other Indebtedness)
shall be borne directly by JF US, which shall pay all such amounts directly to
the lender(s) thereunder without reimbursement from the Company and without
credit for a Capital Contribution to the Company for such amounts.

 

(B)                                The Company, upon Approval of the Board,
shall call Capital Contributions from the Members (each a “Capital Call”) to
fund the Member Commitments as necessary to fund the Company’s obligations under
the Purchase Agreement and related acquisition costs.  With respect to each such
Capital Call, the Members shall make Capital Contributions in cash to the
Company equal to the aggregate amount of such Capital Call, pro rated based upon
their relative Member Commitments.  All Capital Calls shall be paid in Dollars
within five (5) Business Days following receipt of written notice therefor.  Any
and all amounts that are called by the Board and that are not immediately
applied for the purpose called shall be (i) returned to the funding Members or
(ii) invested by the Board in the name of the Company in Short Term Investments
until such time as they are applied for the purpose called.

 

Section 3.5                                      Additional Capital
Contributions.

 

(A)                              Pursuant to the Right of First Offer Agreement,
the Company has the right to purchase from CenterPoint and certain of its
Affiliates Industrial Property located primarily in the JF US Territory, upon
the terms and conditions set forth in the Right of First Offer Agreement. 
During the three year term of this Agreement, (i) CenterPoint shall contribute
as Capital Contributions five percent (5%) of the purchase price of such Company
Property (including acquisition costs and net of liabilities) which may be
purchased by the Company, and CenterPoint shall maintain its Sharing Percentage
at five percent (5%) by reason of such Capital Contribution, and (ii) JF US
shall contribute as Capital Contributions ninety-five percent (95%) of the
purchase price of such Company Property (including acquisition costs and net of
liabilities) which may be purchased by the Company, and JF US shall maintain its
Sharing Percentage at ninety-five percent (95%) by reason of such Capital
Contributions.

 

(B)                                The Company, upon Approval of the Board to
acquire any Company Property under the Right of First Offer Agreement, shall
make Capital Calls to fund the Company’s obligations under the Right of First
Offer Agreement and related acquisition costs.  All Capital Calls shall be paid
in Dollars within five (5) Business Days following receipt of written notice
therefor.  Any and all amounts that are called by the Board and that are not
immediately applied for the purpose called shall be (i) returned to the funding
Members or (ii) invested by the Board in the name of the Company in Short Term
Investments until such time as they are applied for the purpose called.

 

Section 3.6                                      Security for Member Defaults
with Respect to the Purchase Agreement.  As described herein, the Company
concurrently herewith has entered into the Purchase Agreement, consisting of
multiple contracts with CenterPoint and certain of its Affiliates, providing in
general for the acquisition by the Company of Property from CenterPoint and
certain of its Affiliates on four (4) dates in May, July and October 2005 and
February 2006.  The four (4) groups of Property to be purchased on such four (4)
dates are referred to herein as “Tranches”, and “Tranche I”, “Tranche II”,
“Tranche III” and “Tranche IV” shall refer, in chronological order, to each of
the four (4) groups of Property to be acquired by the Company in May, July and
October 2005 and February 2006, and which dates shall be referred to

 

16

--------------------------------------------------------------------------------


 

herein as the “Tranche I Closing Date”, “Tranche II Closing Date”, “Tranche III
Closing Date” and “Tranche IV Closing Date”, respectively.  The parties to the
Purchase Agreement have provided security for the performance of their
obligations to purchase and sell the Property to be sold in Tranche I.  This
Section 3.6 provides for the provision of security for the performance of the
obligations of the Company and CenterPoint or any of its Affiliates, as
applicable, with respect to Tranche II, Tranche III and Tranche IV.  This
Section 3.6 shall have no application, force or effect with respect to any
failure of performance with respect to Tranche I, nor shall this Section 3.6
have any application, force or effect in the event that Tranche I is not
consummated.

 

(A)                              On the date of the closing of Tranche I (or on
the earliest date of closing of any Tranche I Properties, in the event at least
one (1) Tranche I Property is to be acquired on a later date as a result of a
Substitution Event (as defined in the Purchase Agreement)), or at such other
time as may be agreed to by the parties:

 

(i)                                     JF US or an Affiliate thereof shall
provide security to CenterPoint and its Affiliates for the Company’s performance
of Tranche II, Tranche III and Tranche IV, in the form of an irrevocable and
unconditional standby letter of credit in the amount of $15 million in favor of
CenterPoint provided by a Qualifying Bank selected by JF US and reasonably
acceptable to CenterPoint which shall be held in escrow by the Escrow Agent
pursuant to an escrow agreement to be entered into by and among CenterPoint, JF
US and the Escrow Agent, and in form and content reasonably acceptable to
CenterPoint, to secure the Company’s performance with respect to Tranche II,
Tranche III and Tranche IV.  CenterPoint shall have the right to direct the
Escrow Agent to draw down on such letter of credit pursuant to the terms of such
escrow agreement, in order to satisfy in whole or in part the obligations of the
Company to CenterPoint described in Section 3.6(C), in the event of a Member
Default by JF US with respect to its obligations in connection with Tranche II,
Tranche III and Tranche IV.  The charges of the Qualifying Bank for issuing the
letter of credit described in this Section 3.6(A) shall be borne directly by
CenterPoint, which shall pay such costs directly to the Qualifying Bank without
reimbursement from the Company and without credit for a Capital Contribution to
the Company with respect to such costs.

 

(ii)                                  CenterPoint shall provide security to the
Company and its Affiliates for CenterPoint’s performance of Tranche II, Tranche
III and Tranche IV, in the form of an irrevocable and unconditional standby
letter of credit in the amount of $3 million in favor of the Company provided by
a Qualifying Bank selected by CenterPoint and reasonably acceptable to JF US
which shall be held in escrow by the Escrow Agent pursuant to an escrow
agreement to be entered into by and among CenterPoint, JF US and the Escrow
Agent, and in form and content reasonably acceptable to JF US, to secure
CenterPoint’s performance with respect to Tranche II, Tranche III and Tranche
IV.  JF US shall have the right to direct the Escrow Agent to draw down on such
letter of credit pursuant to the terms of such escrow agreement, in order to
satisfy in whole or in part the obligations of the CenterPoint to the Company
described in Section 3.6(D), in the event of a Member Default by CenterPoint
with respect to its obligations in connection with Tranche II, Tranche III and
Tranche IV.  The charges of the Qualifying Bank for issuing the letter of credit
described in this Section 3.6(A) shall be borne directly by CenterPoint, who
shall pay such costs directly to the Qualifying Bank without reimbursement from
the Company and without credit for a Capital Contribution to the Company with
respect to such costs.

 

(B)                                For purposes of this Agreement, a “Member
Default” shall mean only a default by a Member, attributable solely to the act
or omission of such Member, resulting in the

 

17

--------------------------------------------------------------------------------


 

Company not acquiring the Property scheduled to be acquired from CenterPoint or
its Affiliates at Tranche I Closing, Tranche II Closing, Tranche III Closing or
Tranche IV Closing, and (i) in the case of JF US, shall include only a willful
and intentional default in the making of Capital Contributions required to fund
the purchase of Properties in Tranche I, Tranche II, Tranche III or Tranche IV
as provided hereunder or a failure to comply with Section 3.8; and (ii) in the
case of CenterPoint, shall include only a willful and intentional default
prohibiting the sale of any Property in Tranche I, Tranche II, Tranche III or
Tranche IV to the Company as contemplated by the Purchase Agreement or a failure
to comply with Section 3.8.

 

(C)                                In the event of a Member Default by JF US
which is not cured as described in Section 3.6(E) and is not waived by
CenterPoint, CenterPoint shall be entitled to a preferred interest which (i)
shall entitle CenterPoint to a Distribution of $15 million from the first
available Distributable Cash flow of the Company, prior to any other
Distributions by the Company, and (ii) shall be considered to be satisfied and
paid by CenterPoint’s draw down of $15 million from the letter of credit
described in Section 3.6(A).  In addition, in the event of a Member Default by
JF US which is not cured as described in Section 3.6(E), CenterPoint shall be
entitled to require JF US to purchase CenterPoint’s Membership Interest, or
cause the Company to redeem its Membership Interest, as provided in Section
9.12.  In the event that CenterPoint receives the Distribution of $15 million
upon drawing down in the letter of credit upon a Member Default by JF US,
CenterPoint shall not be further entitled to pursue legal remedies against JF US
under the Purchase Agreement, except as otherwise expressly provided therein.

 

(D)                               In the event of a Member Default by
CenterPoint which is not cured as described in Section 3.6(E) and is not waived
by JF US, JF US shall be entitled to a payment of $3 million from CenterPoint,
which shall be considered to be satisfied and paid by the Company’s draw down of
$3 million from the letter of credit described in Section 3.6(A).  The payment
of $3 million from CenterPoint upon a Member Default by CenterPoint shall not
prevent the Company from pursuing legal remedies against CenterPoint under the
Purchase Agreement, except as otherwise expressly provided therein.

 

(E)                                 In the event of a Member Default by either
CenterPoint or JF US, as the case may be, such Member shall be permitted to cure
the Member Default, consistent with any applicable cure, notice and grace
periods under the Credit Facility and/or the Purchase Agreement.

 

Section 3.7                                      Other Activities.  Subject to
the other express provisions of this Agreement and any other agreements with the
Company, including, without limitation, the Right of First Offer Agreement, the
Management Agreement and any services agreements to which a Member or Affiliate
of a Member may be a party, each Member, member of the Board or Officer of the
Company, at any time and from time to time, may engage in and own interests in
other business ventures of any type and description, independently or with
others (including business ventures in competition with the Company).  In this
regard, JF US recognizes that CenterPoint and its Affiliates are in the business
of acquiring, developing, owning, leasing, operating and selling real property
and interests therein for profit and engaging in all activities related or
incidental thereto.  Neither the Company nor JF US nor any Affiliate of JF US
shall have any right by virtue of this Agreement or the Company relationship
created hereby in or to any ventures or activities of CenterPoint and its
Affiliates or to the income or proceeds derived therefrom or the pursuit of such
other ventures or opportunities by CenterPoint and its Affiliates, even if
competitive with the business of the Company, and the same are hereby consented
to by JF US.  Similarly, CenterPoint recognizes that JF US and its Affiliates
are in the business of acquiring, developing, owning, leasing, operating and
selling real property and interests therein for profit and engaging in all
activities related or incidental thereto.  Neither the Company nor CenterPoint
nor any

 

18

--------------------------------------------------------------------------------


 

Affiliate of CenterPoint shall have any right by virtue of this Agreement or the
Company relationship created hereby in or to any ventures or activities of JF US
and its Affiliates or to the income or proceeds derived therefrom or the pursuit
of such other ventures or opportunities by JF US and its Affiliates, even if
competitive with the business of the Company, and the same are hereby consented
to by CenterPoint.  Except as provided in the Right of First Offer Agreement,
CenterPoint and its Affiliates shall not be obligated to present to the Company
any particular investment, development, leasing or other similar opportunity,
and CenterPoint and its Affiliates shall have the right to take for its own
account any such opportunity.  JF US and its Affiliates shall not be obligated
to present to the Company any particular investment, development, leasing or
other similar opportunity, and JF US and its Affiliates shall have the right to
take for its own account any such opportunity.  Notwithstanding the foregoing,
(i) for so long as CenterPoint (or an Affiliate thereof) is a Member,
CenterPoint shall not enter into any Similar Business Arrangements with any
other Australian listed or unlisted property trust, managed investment scheme or
company; and (ii) until the earlier of the (a) termination and dissolution of
the Company pursuant to Section 10.1 of this Agreement, (b) date on which
CenterPoint is no longer a Member, or (c) provided that the Right of First Offer
Agreement is in full force and effect, the date on which CenterPoint shall not
have, during the prior twelve (12) month period, offered to the Company for
purchase at least $200,000,000 of Company Property; none of JF US, JF US Inc.,
JF US Industrial, James Fielding, Mirvac or any Affiliate of such entities shall
acquire, directly or indirectly, any Industrial Property in the JF US Territory
without the written consent of CenterPoint, which consent may be withheld in its
sole discretion.  Nothing in this Section 3.7 is intended to modify the rights
and obligations of the parties under the Right of First Offer Agreement and the
Management Agreement.

 

Section 3.8                                      Credit Facility.  Each Member
shall take all acts and execute and deliver all documents as are reasonably
required of such Member to comply with the terms of the Credit Facility, subject
to applicable cure, notice and grace periods thereunder.  Without limiting the
generality of the foregoing, the Members acknowledge that, pursuant to the terms
of the Credit Facility, the Company may be required to form one or more special
purpose entities to acquire and/or own Company Property and agree that, unless
the terms of the Credit Facility provide or the Board directs otherwise, any
such special purpose entity shall be a wholly-owned Delaware limited liability
company.  Notwithstanding anything contained in this Agreement to the contrary,
in the event that one or more special purpose entities are formed to acquire
and/or own Company Property, all provisions, covenants, conditions and other
matters which apply to the Company shall apply equally, to the extent
applicable, to any such special purpose entity or entities formed pursuant to
the terms of the Credit Facility, and such special purpose entity or entities
shall be organized pursuant to organizational documents reasonably acceptable to
the Board.  Furthermore, unless CenterPoint shall agree in its sole discretion
to the contrary, JF US hereby agrees that it shall cause the Company to elect
the Tranche II Funding Floating Rate Component and the Tranche III Funding
Floating Rate Component (each, as defined in the Financing Proposal attached
hereto as Exhibit 1) and the related release provisions contemplated under such
Financing Proposal.

 

ARTICLE IV

CAPITAL ACCOUNTS

 

Section 4.1                                      Establishment and Determination
of Capital Accounts.  A capital account (“Capital Account”) shall be established
for each Member on the books of the Company.  Each Member’s Capital Account
shall be:

 

(A)                              increased by any Capital Contributions made by
such Member pursuant to the terms of this Agreement and such Member’s share of
Profits, the amount of any Company liabilities that are assumed by such Member
and any other items of income and gain allocated to such Member pursuant to
Article V;

 

19

--------------------------------------------------------------------------------


 

(B)                                decreased by such Member’s share of Losses,
any distributions to such Member of cash or the Fair Market Value of any other
Company property (net of liabilities assumed by such Member and liabilities to
which such property is subject) distributed to such Member, the amount of any
liabilities of such Member that are assumed by the Company (except to the extent
such assumption was already taken into account in the determination of the
amount of such Member’s Capital Contributions) and any other deduction allocated
to such Member pursuant to Article V; and

 

(C)                                adjusted as otherwise required by the Code
and the Treasury Regulations thereunder, including but not limited to, the rules
of Treasury Regulation Section 1.704-1(b)(2)(iv).  Any references in this
Agreement to the Capital Account of a Member shall be deemed to refer to such
Capital Account as the same may be increased or decreased from time to time as
set forth above.

 

Section 4.2                                      Computation of Amounts.  For
purposes of computing the amount of Profits or Losses of the Company to be
allocated pursuant to this Article IV and to be reflected in the Capital
Accounts, the determination, recognition and classification of any item of
income, gain, loss or deduction shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for this purpose),
provided that:

 

(A)                              the computation of all items of income, gain,
loss and deduction shall include tax-exempt income and those items described in
Treasury Regulation Section 1.704-1(b)(2)(iv)(i), without regard to the fact
that such items are not includable in gross income or are not deductible for
federal income tax purposes;

 

(B)                                if the Book Value of any Company property is
adjusted pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(e) or (f),
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such property and the amount of such gain or loss shall be
allocated according to Section 5.5 to the Members immediately prior to the event
that causes the calculation of such gain or loss;

 

(C)                                items of income, gain, loss or deduction
attributable to the disposition of Company property having a Book Value that
differs from its adjusted basis for tax purposes shall be computed by reference
to the Book Value of such property;

 

(D)                               items of depreciation, amortization and other
cost recovery deductions with respect to Company property having a Book Value
that differs from its adjusted basis for tax purposes shall be computed by
reference to the property’s Book Value in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(g);

 

(E)                                 to the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Code Sections 732(d), 734(b) or
743(b) is required, pursuant to Treasury Regulation Section
1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis); and

 

(F)                                 to the extent that the Company distributes
any asset in kind to the Members, the Company shall be deemed to have realized
Profit or Loss thereon in the same manner as if the Company had sold such asset
for an amount equal to the Fair Market Value (as determined by all

 

20

--------------------------------------------------------------------------------


 

the Members) of such asset or, if greater and otherwise required by the Code,
the amount of debts to which such asset is subject.

 

Section 4.3                                      Negative Capital Accounts.  No
Member shall be required to pay to the Company or any other Member any deficit
or negative balance which may exist from time to time in such Member’s Capital
Account, whether upon liquidation or dissolution of the Company or otherwise.

 

Section 4.4                                      Company Capital.  No Member
shall be paid interest on any Capital Contribution to the Company or on such
Member’s Capital Account, and no Member shall have any right (a) to demand the
return of such Member’s Capital Contribution or any other distribution from the
Company (whether upon resignation, withdrawal or otherwise), except upon
dissolution of the Company pursuant to Article X hereof, or (b) to cause a
partition of the Company’s assets.

 

Section 4.5                                      Adjustments to Book Value.  The
Company shall adjust the Book Value of its assets to fair market value in
accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f) as of the
following times: (i) at the Board’s discretion in connection with the issuance
of Membership Interests in the Company; (ii) at the Board’s discretion in
connection with the distribution by the Company to a Member of more than a de
minimis amount of Company assets, including money, if as a result of such
distribution, such Member’s interest in the Company is reduced; and (iii) the
liquidation of the Company within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(g).  Any such increase or decrease in Book Value of an asset
shall be allocated as a Profit or Loss to the Capital Accounts of the Members
under Section 5.5 (determined immediately prior to the acceptance of additional
capital).

 

Section 4.6                                      Compliance with Treasury
Regulation Section 1.704-1(b).  The provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Treasury Regulation
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Treasury Regulations. In the event the Board shall determine that it
is prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto (including, without limitation, debits or credits relating to
liabilities which are secured by contributed or distributed property or which
are assumed by the Company or any Member), are computed in order to comply with
such regulation, the Board may make such modification, provided that it is not
likely to have a material effect on the amount distributable to any Member
pursuant to Section 5.2 hereof upon the dissolution of the Company.  The Board
also shall (i) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Members and the amount of
Company capital reflected on the Company’s balance sheet, as computed for book
purposes, in accordance with Treasury Regulation Section 1.704-1(b)(iv)(g), and
(ii) make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Treasury Regulation Section
1.704-1(b).

 

Section 4.7                                      Transfer of Capital Accounts. 
The original Capital Account established for each substituted Member shall be in
the same amount as the Capital Account of the Member which such substituted
Member succeeds, at the time such substituted Member is admitted to the
Company.  The Capital Account of any Member whose interest in the Company shall
be increased or decreased by means of the transfer to it of all or part of the
Interest of another Member shall be appropriately adjusted to reflect such
transfer.  Any reference in this Agreement to a Capital Contribution of or
distribution to a Member that has succeeded any other Member shall include any
Capital Contributions or distributions previously made by or to the former
Member on account of the Interest of such former Member transferred to such
Member.

 

21

--------------------------------------------------------------------------------


 

ARTICLE V

DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1                                      Generally.  Subject to the
provisions of Section 18-607 of the Act and to the provisions of this Article V,
the Board shall have sole discretion regarding the amounts and timing of
Distributions of Distributable Cash to Members.  The Board shall provide for
Distributions to Members at least once per calendar quarter and may provide for
more frequent distributions.

 

Section 5.2                                      Distributions of Distributable
Cash.  Subject to Section 5.1, Distributions of Distributable Cash pursuant to
this Section 5.2 shall be made to the Members as follows:

 

(A)                              Except as otherwise provided in Section 5.2(B)
with respect to the Performance Return, all Distributions of Distributable Cash
shall be made to the Members in proportion to their respective Sharing
Percentages as of the last day of the period with respect to which such
Distribution is made; and

 

(B)                                Notwithstanding Section 5.2(A) and prior to
any other Distributions pursuant to Section 5.2, CenterPoint shall receive an
amount equal to the Performance Return, computed annually for each Fiscal Year
in accordance with Section 5.3 and paid with the fourth (4th) quarter
Distribution by the Company on or before July 15 after the close of the Fiscal
Year for which such Performance Return is computed; provided that, if the amount
of such Performance Return for any Fiscal Year as determined by the audit of the
Company for such Fiscal Year described in Section 6.9 differs from the amount
distributed to CenterPoint pursuant to this Section 5.2(B), then (i) any amount
paid to CenterPoint in excess of the amount determined pursuant to the audit
shall offset, or (ii) any amount determined pursuant to the audit in excess of
the amount paid to CenterPoint shall increase, as the case may be, the next
Distribution of Distributable Cash to be made to CenterPoint under Section
5.2(A).

 

(C)                                Notwithstanding Section 5.2(A) and Section
5.2(B), any cash revenues received by the Company pursuant to Section 3.3 of the
Master Lease Agreement shall be distributed entirely to JF US and shall not be
taken into account in the computation of the other Distributions provided
herein.

 

(D)                               Notwithstanding any other provision of this
Section 5.2, any Distribution or deemed Distribution to a Member, as a result of
a Member Default or deemed Member Default pursuant to Section 3.6, shall be made
or shall be deemed to be made to the Member who has not committed the Member
Default.

 

Section 5.3                                      Computation of Performance
Return.

 

(A)                              The Performance Return distributable with
respect to any Fiscal Year pursuant to Section 5.2(B) shall be equal to twenty
percent (20%) of the excess of the Modified Net Operating Cash Flow of the
Company for such Fiscal Year over the Performance Return Hurdle Amount for such
Fiscal Year; provided that, the Performance Return distributable with respect to
any Fiscal Year shall not exceed twenty percent (20%) of the excess of the
Performance Return Limitation Amount for such Fiscal Year over the Performance
Return Hurdle Amount for such Fiscal Year.  The Performance Return shall be
estimated on a quarterly basis as part of the reports prepared for the Company
and the Board as described in Section 6.9, and appropriate reserves shall be
made by the Company for the payment of the Performance Return.

 

22

--------------------------------------------------------------------------------


 

(B)                                For purposes of this Section 5.3, the
following terms shall have the following meanings:

 

(i)                                     “Modified Net Operating Cash Flow”
means, with respect to any Fiscal Year of the Company, the net income of the
Company as determined pursuant to GAAP for such Fiscal Year with the following
adjustments:

 

(a)                                  all revenues (including minimum or base
rent, tenant payments for expenses passed through pursuant to leases, other rent
(if any), interest, and other revenue items) shall be included on a cash basis
and only to the extent actually received, and any adjustments made to
accommodate “straight-line” rental income shall be reversed;

 

(b)                                 interest expense, depreciation expense and
amortization of financing costs and other non-cash amortization expenses, to the
extent subtracted in determining net income, shall be added back;

 

(c)                                  all revenues received by the Company
pursuant to a Master Lease Agreement, and otherwise includible in (a), shall be
excluded from revenue;

 

(d)                                 payments of management fees to CenterPoint
pursuant to the Management Agreement shall be added back to net income, but no
add-back shall be made for management fees which are reimbursed by tenants and
therefore included in revenues described in (a);

 

(e)                                  all additions to reserves contemplated in
one or more approved Annual Operating Budgets shall be permitted as expense
items in the determination of net income to the extent permitted by GAAP, and
net income shall be reduced by expenditures up to one percent (1%) of the
aggregate Investment Base for Company Property which otherwise would be capital
expenditures pursuant to GAAP; and

 

(f)                                    any gains actually realized from the sale
or disposition of Property, measured by the excess of (a) the net proceeds of
such sale or disposition over (b) the Investment Base for such Property,
including capital expenditures with respect to such Property (and adjusted by
two percent per year in the same manner as the Performance Return Hurdle Rate
described below), shall be included in GAAP net income for this purpose.

 

(ii)                                  “Investment Base” means, for each Fiscal
Year of the Company, a memorandum account maintained by the Company with respect
to each Company Property equal to the quotient obtained by dividing (a) the sum
of (i) the gross acquisition cost of such Company Property as of the first day
of such Fiscal Year determined on an unleveraged basis (without reduction for
any liabilities to which such Property is subject or any other liabilities of
the Company), including all acquisition costs associated with the acquisition of
such Property multiplied by the number of days in such Fiscal Year, plus (ii)
the sum of the products obtained by multiplying (1) the amount of each capital
expenditure made with respect to such Company Property during such Fiscal Year
by (2) the number of days in the period commencing on the date on which each
such capital expenditure was made and ending on the last day of such Fiscal Year
(inclusive) by

 

23

--------------------------------------------------------------------------------


 

(b) the number of days in such Fiscal Year.  The Board shall determine the
Investment Base memorandum account with respect to each Property acquired by the
Company, and may establish procedures or delegate such determination as the
Board shall decide by Approval of a Majority of its members.  With respect to
all Property acquired pursuant to the Purchase Agreement or the Right of First
Offer Agreement, the acquisition date of all such Property shall be deemed to be
the date on which the Company first acquires Property pursuant to the Purchase
Agreement or the Right of First Offer Agreement.

 

(iii)                               “Performance Return Hurdle Amount” means,
for each Fiscal Year, the aggregate, for all Property, of the sum obtained by
adding (a) the quotient of (i) the Investment Base for each Property multiplied
by (ii) the Performance Return Hurdle Rate applicable to a portion of such
Fiscal Year for each such Property, multiplied by (iii) the number of days for
which such Performance Return Hurdle Rate applies to such Fiscal Year, divided
by (iv) the total number of days in such Fiscal Year, plus (b) the quotient of
(i) the Investment Base for each Property, multiplied by (ii) the Performance
Return Hurdle Rate applicable to the remaining portion of such Fiscal Year for
each such Property, multiplied by (iii) the number of days for which such
Performance Return Hurdle Rate applies to such Fiscal Year, divided by (iv) the
total number of days in such Fiscal Year.  In any case in which a Property is
owned by the Company for less than an entire Fiscal Year of twelve (12) months,
the Performance Return Hurdle Amount with respect to such Property shall be
prorated, based upon the number of days in such Fiscal Year during which the
Company actually owned such Property as a percentage of the total number of days
in such Fiscal Year.

 

(iv)                              “Performance Return Hurdle Rate” means with
respect to each Property owned by the Company, a rate equal to (y) 8.25% for the
first Year of Ownership and (z) the percentage equal to the product of the
Performance Return Hurdle Rate for the most recent Year of Ownership multiplied
by 102% for each subsequent Year of Ownership.

 

(v)                                 “Performance Return Limitation Amount”
means, for each Fiscal Year, the aggregate, for all Property of the Company, of
the Investment Base for such Property multiplied by the Performance Return
Limitation Rate for such Property.  In any case in which a Property is owned by
the Company for less than an entire Fiscal Year of twelve (12) months, the
Performance Return Limitation Amount with respect to such Property shall be
prorated, based upon the number of days in such Fiscal Year during which the
Company actually owned such Property as a percentage of the total number of days
in such Fiscal Year.

 

(vi)                              “Performance Return Limitation Rate” with
respect to each Property of the Company means the rate of return equal to the
Performance Return Hurdle Rate plus four hundred (400) basis points.

 

(vii)                           “Year of Ownership” means the twelve (12) month
period commencing on the date of acquisition of each Property by the Company.

 

(C)                                All determinations with respect to the
computation of the Performance Return shall be made upon the Approval of the
Board.  In the event that CenterPoint disagrees with the determination of the
Board with respect to all or any portion of the determination of the Performance
Return for any Fiscal Year, then CenterPoint and the Board shall present a
summary of their computations of the Performance Return to the independent
certified public accountants

 

24

--------------------------------------------------------------------------------


 

then engaged to audit the books and financial reports of the Company.  The
determination of such accountants shall be binding.

 

(D)                               With respect to any Property or group of
Properties acquired by the Company pursuant to the Right of First Offer
Agreement, the Performance Return Hurdle Rate for the first Year of Ownership of
such Property shall be 8.25% unless the parties otherwise negotiate a different
Performance Return Hurdle Rate as part of negotiations for the acquisition of
such Property or group of Properties by the Company.

 

Section 5.4                                      Final Payment of Performance
Return.  In the event that CenterPoint’s Membership Interest in the Company is
acquired by JF US, CenterPoint shall be entitled to a Distribution of the
Performance Return, computed to the date of such termination on a prorated
basis, with such Distribution to be made on the date CenterPoint’s Membership
Interest is acquired by JF US; provided, however, that any such Distribution
shall be subject to Section 11.1 and that no Distribution of Performance Return
shall be made if such termination of the Company results from circumstances
described in Section 9.11(A)(i).

 

Section 5.5                                      Allocation of Profits and
Losses.  The items of income, expense, gain and loss of the Company comprising
Profit or Loss for each Taxable Year shall be allocated:

 

(A)                              first, CenterPoint shall be allocated an amount
of Profit equal to the amount of the Performance Return computed as provided in
Section 5.2(B) which is actually distributed to CenterPoint during such Taxable
Year;

 

(B)                                second, a Member receiving a Distribution
described in Section 5.2(C) or 5.2(D) shall receive an allocation of Profits
equal to the amount of such Distribution; and

 

(C)                                third, any remaining Profits or Losses shall
be allocated among the Members in accordance with their respective Sharing
Percentages.

 

Section 5.6                                      Regulatory and Special
Allocations.  Notwithstanding the provisions of Section 5.5:

 

(A)                              Company Minimum Gain Chargeback.  If there is a
net decrease in Company Minimum Gain during any Taxable Year, each Member shall
be specially allocated items of taxable income or gain for such Taxable Year
(and, if necessary, subsequent Taxable Years) in an amount equal to such
Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulation Section 1.704-2(g).  The items to be so
allocated shall be determined in accordance with Treasury Regulation Sections
1.704-2(f)(6) and 1.704-2(j)(2).  This paragraph is intended to comply with the
minimum gain chargeback requirement in Treasury Regulation Section 1.704-2(f)
and shall be interpreted consistently therewith.

 

(B)                                Member Nonrecourse Debt Minimum Gain
Chargeback.  Member Nonrecourse Deductions shall be allocated in the manner
required by Treasury Regulation Section 1.704-2(i).  Except as otherwise
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Member Minimum Gain during any Taxable Year, each Member that has a
share of such Member Minimum Gain shall be specially allocated items of taxable
income or gain for such Taxable Year (and, if necessary, subsequent Taxable
Years) in an amount equal to that Member’s share of the net decrease in Member
Minimum Gain.  Items to be allocated pursuant to this paragraph shall be
determined in accordance with Treasury Regulation Sections 1.704-2(i)(4)

 

25

--------------------------------------------------------------------------------


 

and 1.704-2(j)(2).  This paragraph is intended to comply with the minimum gain
chargeback requirements in Treasury Regulation Section 1.704-2(i)(4) and shall
be interpreted consistently therewith.

 

(C)                                Qualified Income Offset.  If any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of
taxable income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate the adjusted capital account deficit
(determined according to Treasury Regulation Section 1.704-1(b)(2)(ii)(d))
created by such adjustments, allocations or distributions as quickly as
possible.  This paragraph is intended to comply with the qualified income offset
requirement in Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(D)                               Nonrecourse Deductions.  Nonrecourse
Deductions (as determined according to Treasury Regulation Section
1.704-2(b)(1)) for any Fiscal Year shall be allocated to the Members in
accordance with the allocation of Losses hereunder.

 

(E)                                 Ordering Rules.  Anything contained in this
Agreement to the contrary notwithstanding, allocations for any Fiscal Year or
other period of nonrecourse deductions (as defined in clause (D) above), or of
items required to be allocated pursuant to the minimum gain chargeback
requirements contained in Section 5.6(A) and Section 5.6(B), shall be made
before any other allocations hereunder.

 

(F)                                 Offsetting Allocations.  If, and to the
extent that, any Member is deemed to recognize any item of income, gain,
deduction or loss as a result of any transaction between such Member and the
Company pursuant to Sections 1272-1274, 7872, 483, 482 or 83 of the Code or any
similar provision now or hereafter in effect, and the Board determines that any
corresponding Profit or Loss of the Member who recognizes such item should be
allocated to such Member in order to reflect the Members’ Economic Interest in
the Company, then the Board may so allocate such Profit or Loss.

 

Section 5.7                                      Tax Allocations. 
Notwithstanding the provisions of Section 5.5:

 

(A)                              Allocations for Federal Income Tax Reporting. 
Except as provided in Section 5.7(B), for federal, state and local income tax
purposes, each item of income, gain, loss or deduction shall be allocated among
the Members in the same manner and in the same proportion that the corresponding
items included in the computation of Profits or Losses have been allocated among
the Members’ respective Capital Accounts.

 

(B)                                Book-Tax Differences.  In accordance with
Section 704(c) of the Code and the Treasury Regulations thereunder, income,
gain, loss and deduction with respect to any property contributed to the capital
of the Company shall, solely for tax purposes, be allocated among the Members so
as to take account of any variation between the adjusted basis of such asset for
federal income tax purposes and its initial Book Value.  Such allocations shall
be made using any reasonable method specified in Treasury Regulations Section
1.704-3 as the Board determines, provided that any such allocations with respect
to Property treated as contributed by CenterPoint to the Company pursuant to
this Agreement (including, without limitation, pursuant to Section 3.4(B)) shall
be made using the “traditional method” with the “ceiling rule” specified in
Treasury Regulations Section 1.704-3(b).  In the event the Book Value of any
Company asset is adjusted pursuant to Section 4.2(B), subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take into
account any variation between the adjusted basis of such asset

 

26

--------------------------------------------------------------------------------


 

for federal income tax purposes and its Book Value in the same manner as under
Section 704(c) of the Code and the Treasury Regulations thereunder.  Such
allocation shall be made based on any reasonable method specified in Treasury
Regulations Section 1.704-3 as the Board determines.

 

Section 5.8                                      Section 754 Election.  Upon the
request of the Board, the Company shall elect, pursuant to Section 754 of the
Code, to adjust the basis of Company property as permitted and provided in
Sections 734 and 743 of the Code.  Such election shall be effective solely for
federal (and, if applicable, state and local) income tax purposes and shall not
result in any adjustment to the Book Value of any Company asset or to the
Member’s Capital Accounts (except as provided in Treasury Regulations Section
1.704-1(b)(2)(iv)(m)) or in the determination or allocation of Profit or Loss
for purposes other than such tax purposes.

 

ARTICLE VI

MANAGEMENT POWER, RIGHTS AND DUTIES

 

Section 6.1                                      Management by the Board.

 

(A)                              Board.  The business and affairs of the Company
shall be managed under the direction of a board of managers (the “Board”).  The
Board shall initially consist of six (6) Persons designated as follows: 
CenterPoint shall designate three (3) Persons and JF US shall designate three
(3) Persons.  CenterPoint hereby designates, John S. Gates, Michael M. Mullen
and Paul S. Fisher as its initial designees on the Board, one of whom shall
serve as Chairman of the Board until the end of the first full Fiscal Year of
the Company.  JF US hereby designates Greg Paramor, Adrian Harrington and Andrew
Martin as its initial designees on the Board.  JF US shall designate the
Chairman of the Board for the second full Fiscal Year of the Company, and
thereafter CenterPoint and JF US shall alternate with respect to designation of
the Chairman of the Board for succeeding Fiscal Years.  Any Member having the
right to designate a member or members of the Board shall also have power to
remove or replace members of the Board so designated by such Member.

 

(B)                                General Powers.  All powers of the Company
shall be exercised by the Board.  Decisions of the Board within its scope of
authority shall be binding upon the Company and each Member and shall be
evidenced by the affirmative vote of a Majority of the members of the Board. 
The Board shall have full, exclusive, and complete discretion, power, and
authority, subject to any other provisions of this Agreement or by non-waivable
provisions of applicable law, to manage, control, administer, and operate the
business and affairs of the Company, and to make all decisions affecting such
business and affairs, including, without limitation, as described in Section 2.8
above.  Notwithstanding anything in this Agreement to the contrary, the members
of the Board designated by CenterPoint shall abstain from voting on any matters
involving (i) the acquisition of Property pursuant to the Purchase Agreement or
the Right of First Offer Agreement; (ii) any transaction with CenterPoint or any
of its Affiliates, including, without limitation, the Master Lease Agreement,
the Management Agreement and the Purchase Agreement, as contemplated by Section
6.3(B)(xxiii);and (iii) the arrangement and execution of the Credit Facility.

 

(C)                                Term of Office.  Members of the Board shall
serve until their resignation, death or removal in accordance with Section
6.1(F) below by any Person or group of Persons having the right to designate
such member of the Board.

 

27

--------------------------------------------------------------------------------


 

(D)                               Vacancies.  Any vacancy on the Board shall be
filled in accordance with Section 6.1(A) above.

 

(E)                                 Resignation.  A member of the Board may
resign as such by delivering his, her or its written resignation to the Company
at the Company’s principal office addressed to the Board.  Such resignation
shall be effective upon receipt unless it is specified to be effective at some
other time or upon the happening of some other event.

 

(F)                                 Removal.  Any Member having the right to
designate a member or members of the Board shall also have the power to remove
or replace members of the Board so designated by such Member; provided, however,
that if such Member shall become a Defaulting Member, then for such time as such
Member shall be a Defaulting Member, the Non-Defaulting Member or Members
entitled to designate Board Members shall have the right to designate an
additional Board Member who shall serve until such time, if any, as such
Defaulting Member shall no longer be a Defaulting Member.

 

(G)                                Compensation.  A member of the Board shall
not be paid compensation by the Company for his, her or its services as such. 
The foregoing shall not be deemed to limit or restrict the payment of any
reasonable compensation or remuneration to any Person in such Person’s capacity
as an Officer, advisor or consultant to the Company or any agreement or
arrangement with the Company which has been approved by the Board.

 

(H)                               Reimbursement.  The members of the Board shall
be entitled to be reimbursed for reasonable out-of-pocket costs and expenses
incurred in the course of their service hereunder, including, without
limitation, attendance at Board and Member meetings.

 

(I)                                    Reliance by Third Parties.  Any Person
dealing with the Company, other than a Member, may rely on the authority of the
Board (or any Officer authorized by the Board) in taking any action in the name
of the Company without inquiry into the provisions of this Agreement or
compliance herewith, regardless of whether that action actually is taken in
accordance with the provisions of this Agreement.  Every agreement, instrument
or document executed by a member of the Board (or any Officer authorized by the
Board) in the name of the Company with respect to any business or property of
the Company shall be conclusive evidence in favor of any Person relying thereon
or claiming thereunder that (i) at the time of the execution or delivery thereof
this Agreement was in full force and effect, (ii) such agreement, instrument or
document was duly executed according to this Agreement and is binding upon the
Company, and (iii) the Board or such Officer was duly authorized and empowered
to execute and deliver such agreement, instrument or document for and on behalf
of the Company.

 

(J)                                   Meetings of the Board; Actions.  The Board
shall meet at least four (4) times per year, and may meet more frequently as the
Board members shall determine.  One (1) meeting per year shall be held in
Sydney, Australia, and three (3) meetings per year shall be held in the United
States, unless the Board members determine otherwise.  Subject to the foregoing,
meetings of the Board shall be held at the principal place of business of the
Company or at any other place that a Majority of the members of the Board
determine.  At any meeting, any member of the Board may participate by telephone
or similar communication equipment, provided each member of the Board can hear
the others. Persons present by telephone shall be deemed to be present “in
person” for purposes hereof.  The presence of at least four (4) members of the
Board, at least two of which shall be the members of the Board designated by JF
US, shall constitute a quorum for the transaction of business.  Meetings shall
be held at least once each quarter, or more often in accordance with a schedule
established by the Board.  The Board also may make decisions,

 

28

--------------------------------------------------------------------------------


 

without holding a meeting, by written consent of a Majority of the members of
the Board required for such decision, with prior notice thereof to all other
members of the Board.  Minutes of each meeting and a record of each decision
shall be kept by the secretary.  Decisions of the Board shall require the
approval of at least a Majority of its members.  Only members of the Board shall
be entitled hereunder to attend meetings of the Board; provided, however, that a
Majority of the members of the Board present at a meeting may approve the
presence of any other Person for all or any portion of such meeting. In
addition, any two (2) or more members of the Board may convene a meeting thereof
upon at least five (5) Business Days’ prior written notice to the other members
of the Board.  Notwithstanding the foregoing provisions, each member of the
Board who is entitled to notice waives notice if before or after the meeting the
member of the Board signs a waiver of notice or appears at or participates in
the meeting.

 

(K)                               No Liability.  So long as a member of the
Board, in reasonable good faith, believes he or she is acting in the Company’s
interest, such member of the Board shall not be held to be in breach of this
Agreement or otherwise be liable to any Person in any respect.

 

Section 6.2                                      Officers.

 

(A)                              Designation and Appointment.  Subject to
Approval by the Board, CenterPoint may, from time to time, designate employees
of CenterPoint as may be necessary or appropriate for the conduct of the
Company’s day-to-day business (subject to the supervision and control of the
Board) as Officers of the Company.  Any number of offices may be held by the
same person. In its discretion, CenterPoint may choose not to fill any office
for any period as it may deem advisable.  Officers need not be residents of the
State of Delaware or Members.  Any Officers so designated shall have such
authority and perform such duties as are herein provided and as the Board may,
from time to time, delegate to them.  The Board may assign titles to particular
Officers. Each Officer shall hold office until his or her successor shall be
duly designated and shall qualify or until his or her death or until he shall
resign or shall have been removed in the manner hereinafter provided.  The
Officers of the Company shall serve without compensation unless otherwise
Approved by the Board.  The initial Officers of the Company shall be as follows
(in descending rank):

 

President:

 

Paul S. Fisher

Vice President:

 

Michael M. Mullen and Adrian Harrington

Secretary:

 

Daniel J. Hemmer

Asst. Secretary:

 

Michael Tortoricci and Adrienne Parkinson

 

(B)                                Resignation/Removal.  Any Officer may resign
as such at any time. Such resignation shall be made in writing and shall take
effect at the time specified therein, or if no time be specified, at the time of
its receipt by the Board.  The acceptance of a resignation shall not be
necessary to make it effective, unless expressly so provided in the
resignation.  Any Officer may be removed at any time upon Approval by the
Board.  Designation of an Officer shall not of itself create any contractual or
employment rights.

 

(C)                                Duties of Officers Generally.  The Officers,
in the performance of their duties as such, shall owe to the Company duties of
loyalty, good faith and due care of the type owed by the officers of a
corporation to such corporation and its equityholders under the laws of the
State of Delaware; provided, however, so long as any Officer, in reasonable good
faith, believes he or she is acting in the Company’s interest, such Officer
shall not be held to be in breach of duties promulgated hereunder or otherwise
be liable to any Person in any respect.

 

29

--------------------------------------------------------------------------------


 

(D)                               President.  The president shall, subject to
the powers of the Board, be the chief administrative officer of the Company and
shall have general charge of the business, affairs and property of the Company,
and control over its other Officers and agents. The president shall see that all
orders and resolutions of the Board are carried into effect and shall have
authority to suspend or to remove any agent or Officer of the Company, unless
the Board has directed otherwise with respect to a specified Officer or
Officers.  In the absence of the president, the duties of the president shall be
performed and his or her authority may be exercised by any other Officer of the
Company.  The president shall have such other powers and perform such other
duties as may be prescribed by the Board.

 

(E)                                 Vice President.  Each vice president shall
perform such duties and have such other powers as the president or the Board may
from time to time prescribe.

 

(F)                                 Secretary.  The secretary shall have the
general duties, powers and responsibilities of a secretary of a corporation. The
secretary shall attend all meetings of the Board and of the Members and record
all of the proceedings of such meetings in a book to be kept for that purpose. 
The secretary shall keep all documents as may be required under this Agreement
and the Act.  The secretary shall perform such other duties and have such other
authority as may be prescribed elsewhere in this Agreement or from time to time
by the president or the Board.

 

(G)                                Assistant Secretary.  In the absence,
disability or inability of the secretary, the assistant secretary shall perform
the duties and exercise the powers of the secretary, and shall perform such
other duties and have such other powers as the president or the Board may from
time to time prescribe.

 

(H)                               Documents.  All documents to be entered into
by the Company shall be executed by either the president or a vice president and
either the secretary or assistant secretary, and shall not be effective without
both such signatures.

 

Section 6.3                                      Authority of Officers;
Restrictions on Certain Actions.

 

(A)                              Subject to the provisions of this Agreement,
the Officers, without the prior Approval of the Board, shall have the power and
authority to take any and all actions on behalf of the Company as are necessary,
appropriate, proper, advisable, convenient or incidental to or for the
furtherance of the purposes set forth in Section 2.6 as enumerated in Section
2.7, subject to the restrictions set forth in Section 6.3(B), including the
power and authority to enter into leases of Company Property that are not
Material Leases and do not violate the Leasing Guidelines; provided that, the
Officer shall notify the Board, or cause the property manager to notify the
Board, at least thirty (30) days in advance of execution of any such lease.

 

(B)                                Notwithstanding anything to the contrary
contained herein, an Officer may not take any of the following actions on behalf
of the Company without the prior Approval of the Board:

 

(i)                                     execute or cause to be executed on
behalf of the Company any lease of Company Property that (a) is a Material
Lease, or (b) violates the Leasing Guidelines or (c) otherwise requires the
approval of JF US under the Purchase Agreement, Master Lease Agreement or
Management Agreement;

 

30

--------------------------------------------------------------------------------


 

(ii)                                  purchase or otherwise acquire, sell or
otherwise dispose of any Company Property or any interest in any such Property;

 

(iii)                               modify or deviate from the Annual Operating
Budget or make any capital expenditure except for capital expenditures which
have been authorized in an approved Annual Operating Budget or are necessary for
emergency repairs to a Company Property which, if not made, would thereafter
materially injure the Company Property or the Company;

 

(iv)                              modify the Right of First Offer Agreement or
the Management Agreement (including, without limitation, the Leasing
Guidelines);

 

(v)                                 directly or indirectly declare or make any
Distributions upon any of the Company’s equity securities;

 

(vi)                              enter into or make a material amendment to or
terminate any agreement, contract or commitment except as authorized in an
approved Annual Operating Budget;

 

(vii)                           create any liens or any other encumbrances
whatsoever upon any assets or properties of the Company or its Subsidiaries;

 

(viii)                        enter into any joint venture or material business
alliance or create any Subsidiary other than a wholly-owned Subsidiary, or
acquire any capital stock of or other ownership interest in any Person, other
than the creation of wholly-owned Subsidiaries for the purpose of owning one or
more Company Properties;

 

(ix)                                amend or terminate any agreement relating to
a joint venture or a material business alliance of the Company or any of its
Subsidiaries;

 

(x)                                   make any political or charitable
contribution;

 

(xi)                                enter into or consummate any transaction of
the type contemplated or covered by Section 7.3;

 

(xii)                             delegate authority to any Person to approve
the taking of any action set forth in this Section 6.3(B);

 

(xiii)                          pledge the credit of JF US;

 

(xiv)                         do any act which would make it impossible to carry
on the ordinary business of the Company or to alter the tax status of the
Company;

 

(xv)                            change the name of the Company;

 

(xvi)                         commence (including the filing of a counterclaim),
settle or otherwise dispose of any claim or litigation, regulatory proceeding or
arbitration (other than ordinary course employer or commercial claims not of a
material amount) to which the Company or its Subsidiaries is, or is to be, a
party or by which the Company or its Subsidiaries or any of its business, assets
or properties may be affected;

 

31

--------------------------------------------------------------------------------


 

(xvii)                      directly or indirectly redeem, purchase or otherwise
acquire, or permit any of its Subsidiaries to redeem, purchase or otherwise
acquire, any of the Company’s or any Subsidiary’s equity securities (including,
in the case of Subsidiaries, warrants, options and other rights to acquire
equity securities);

 

(xviii)                   authorize, issue, sell or enter into any agreement
providing for the issuance (contingent or otherwise), or permit any of its
Subsidiaries to authorize, issue, sell or enter into any agreement providing for
the issuance (contingent or otherwise) of any equity securities or debt
securities with equity features or securities exercisable or convertible into
equity securities or debt securities with equity features;

 

(xix)                           merge or consolidate with any Person or permit
any of its Subsidiaries to merge or consolidate with any Person (other than a
wholly owned Subsidiary);

 

(xx)                              liquidate, dissolve or effect, or permit any
of its Subsidiaries to liquidate, dissolve or effect, a recapitalization or
reorganization in any form of transaction;

 

(xxi)                           enter into or modify any term of the Credit
Facility; make any draw under the Credit Facility or any replacement or renewal
thereof; or create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, Indebtedness exceeding
the amounts Approved therefor by the Board in one or more Approved Annual
Operating Budgets;

 

(xxii)                        make, or permit any of its Subsidiaries to make,
any loans or advances to, guarantees for the benefit of, or Investments in, any
Person (other than a wholly owned Subsidiary), except for Short Term
Investments;

 

(xxiii)                     enter into, or permit any of its Subsidiaries to
enter into, any transaction with any Person (or any Affiliate thereof) who is an
Affiliate of any Officer or member of the Board or related to any such Person by
blood or marriage except as provided for in this Agreement or one or more
current Annual Operating Budgets;

 

(xxiv)                    register any of the Company’s or its Subsidiaries’
securities under any securities laws;

 

(xxv)                       make any change in the Company or its Subsidiaries’
Fiscal Year;

 

(xxvi)                    make any amendment or terminate any constitutive or
governing document of the Company or its Subsidiaries, including, without
limitation, the Agreement or Certificate;

 

(xxvii)                 enter into any property management agreement with
respect to a Company Property with any Person other than CenterPoint;

 

(xxviii)              engage or terminate the engagement of the auditors of the
Company;

 

(xxix)                      do any act in contravention of this Agreement; or

 

(xxx)                         commit to do any of the foregoing.

 

32

--------------------------------------------------------------------------------


 

(C)                                Notwithstanding anything to the contrary
contained herein, none of Messrs. Gates, Mullen and Fisher or any Officers who
are affiliated with CenterPoint shall execute, on behalf of the Company, the
Purchase Agreement, the Management Agreement, the Master Lease Agreement, the
Right of First Offer Agreement or the documentation for the Credit Facility.

 

(D)                               Notwithstanding anything to the contrary
contained herein, the exercise by the Board of the power to approve the
acquisition or disposition of Industrial Property pursuant to Section 6.3(B)(ii)
shall be conditioned upon payment of acquisition and disposition fees, as the
case may be, to CenterPoint (pursuant to an agreement to be entered into as of
the date hereof between CenterPoint and JFFM) and James Fielding or their
respective Affiliates in connection with the closing of the acquisition or
disposition transaction.

 

(E)                                 Tax Deferral.  If so requested in writing by
JF US, the Company shall facilitate or engage in one or more tax deferred
exchanges pursuant to Section 1031 of the Code or other tax deferred transaction
in connection with the sale of any Company Property; provided, however, any such
tax deferred exchange shall not delay the closing of such sale or increase the
obligations of CenterPoint with respect thereto, and any additional costs and
expenses relating to any such tax deferred exchange shall be borne solely by JF
US.

 

Section 6.4                                      Limitation on Authority of
Members. No Member is an agent of the Company solely by virtue of being a
Member, and no Member has authority to act for the Company solely by virtue of
being a Member.  This Section 6.4 supersedes any authority granted to the
Members pursuant to the Act.  Any Member who takes any action or binds the
Company in violation of this Section 6.4 shall be solely responsible for any
loss and expense incurred by the Company as a result of the unauthorized action
and shall indemnify and hold the Company harmless with respect to the loss or
expense.

 

Section 6.5                                      Meetings of and Voting by
Members.

 

(A)                              Notwithstanding anything to the contrary
herein, no Person shall be entitled to vote with respect to any Membership
Interest unless such Person is a Member, the proxy or an authorized
representative of a Member that is not a natural Person.

 

(B)                                A meeting of the Members may be called at any
time by the Board or by any Member. Meetings of Members shall be held at the
Company’s principal place of business or at any other place designated by the
Board.  Not less than ten (10) Business Days nor more than ninety (90) calendar
days before each meeting, the Board shall give written notice of the meeting to
each Member entitled to vote at the meeting.  The notice shall state the time,
place and purpose of the meeting.  Notwithstanding the foregoing provisions,
each Member who is entitled to notice waives notice if before or after the
meeting the Member signs a waiver of the notice which is filed with the records
of Members’ meetings, or is present at the meeting in person or by proxy. A
Member entitled to vote may vote either in person or by written proxy signed by
the Member or by his, her or its duly authorized attorney in fact.  Persons
present by telephone shall be deemed to present “in person” for purposes hereof.

 

(C)                                Except as otherwise provided in this
Agreement, the affirmative vote of Members holding Membership Interests
representing more than fifty percent (50%) of the outstanding Membership
Interests entitled to vote (determined by Sharing Percentages) shall be required
to approve any matter coming before such Members which is not required to be
determined by the Approval of the Board pursuant to the terms of this Agreement.

 

33

--------------------------------------------------------------------------------


 

(D) In lieu of holding a meeting, the Members may vote or otherwise take action
by written consent signed by Members.

 

Section 6.6                                      Power of Attorney.

 

(A)                              Grant of Power.  Each Member constitutes and
appoints the President of the Company as the Member’s true and lawful
attorney-in-fact, and in the Member’s name, place and stead, to make, execute,
sign, acknowledge, and file:

 

(i)                                     one or more certificates of formation
consistent with the terms of this Agreement;

 

(ii)                                  all documents (including amendments to the
Certificate of Formation) which the attorney-in-fact deems appropriate to
reflect any written amendment, change or modification of this Agreement approved
in accordance with Section 11.8 below;

 

(iii)                               upon the requisite approval, if any,
required elsewhere in this Agreement, any and all other certificates or other
instruments required to be filed by the Company under the laws of the State of
Delaware or of any other state or jurisdiction, including, without limitation,
any certificate or other instruments necessary in order for the Company to
continue to qualify as a limited liability company under the laws of the State
of Delaware;

 

(iv)                              one or more applications to use an assumed
name; and

 

(v)                                 all documents which may be required to
dissolve and terminate the Company and to cancel its Certificate of Formation
upon the requisite approval required elsewhere in this Agreement.

 

(B)                                Irrevocability.  The foregoing power of
attorney is irrevocable and is coupled with an interest, and, to the extent
permitted by applicable law, shall survive the death or disability of a Member. 
It also shall survive the Transfer of a Membership Interest, except that if the
transferee is approved for admission as a Member, this power of attorney shall
survive the delivery of the assignment for the sole purpose of enabling the
Attorney-in-Fact to execute, acknowledge and file any documents needed to
effectuate the substitution.  Each Member shall be bound by any representations
made by the attorney-in-fact acting in good faith pursuant to this power of
attorney, and each Member hereby waives any and all defenses which may be
available to contest, negate or disaffirm the action of the attorney-in-fact
taken in good faith under this power of attorney.

 

Section 6.7                                      Authorization of Certain
Agreements.  The members of the Board appointed by JF US shall cause the Company
to enter into the Purchase Agreement, the Management Agreement, the Master Lease
Agreement and the Right of First Offer Agreement with CenterPoint or its
Affiliates, and all agreements necessary to implement the Credit Facility on
behalf of the Company; provided that, by execution of this Agreement by JF US,
the members of the Board shall be deemed to have exercised its duty and
authority as provided in this Section 6.7, and Adrian Harrington and Adrienne
Parkinson, as Vice President and Assistant Secretary of the Company,
respectively, are duly authorized by the Company to execute the agreements
described in this Section without any further action or resolution of the
members of the Board appointed by JF US.

 

34

--------------------------------------------------------------------------------


 

Section 6.8                                      Annual Operating Budget.  The
Company shall prepare a budget for each Fiscal Year (each an “Annual Operating
Budget”).  An Annual Operating Budget for each Fiscal Year subsequent to 2005
shall be prepared by the Company’s Officers for submission to the Board not
later than sixty (60) days prior to the start of such Fiscal Year.  Each Annual
Operating Budget shall include proposed budgets, operating plans and leasing
plans for each Company Property and for the Company’s entire portfolio of
Properties, as well as a description of major business objectives and challenges
(including, but not limited to, vacancy, lease rollover, reletting, sale,
refinance, lease option dates, major renovations, and major capital
requirements) for each Company Property and for the Company’s entire portfolio
of Properties for the forthcoming Fiscal Year.  The Annual Operating Budget also
shall set forth the following on a monthly basis with annual totals, together
with an explanation of all material assumptions made in determining the same:
(i) a detailed estimate of the projected Gross Revenues for the Company Property
for the forthcoming Fiscal Year, which estimate shall set forth as separate line
items the projected Gross Revenues from rent, escalations, and each other type
of revenue expected to be received in such year; (ii) a detailed estimate of the
projected operating expenses for the Company Property for the forthcoming Fiscal
Year, which estimate shall set forth as separate line items the projected
operating expenses with respect to each type of expense expected to be incurred
for such year; (iii) a detailed estimate showing projected debt service
payments; (iv) a detailed estimate of the projected reimbursable expenses with
respect to each type of expense expected to be incurred for such year; (v) a
statement as to the projected balances of any reserves with respect to the
Company Property as of the first day of the forthcoming year; (vi) a statement
as to the projected additions to or disbursements from such reserves for the
forthcoming Fiscal Year; (vii) an estimate of the projected cash flow available
for distribution from such Company Property; (viii) a detailed description of
the renovations or other capital improvements, if any, proposed to be undertaken
with respect to the during the forthcoming Fiscal Year; (ix) an estimate of the
total costs of the renovations or other capital improvements, if any, to be
undertaken with respect to the Company Property during the forthcoming Fiscal
Year; (x) a list of each space for which the lease then in effect will expire
during the forthcoming eighteen (18) month period, and a description of the
proposed terms and conditions for leasing each such vacant space for the
forthcoming Fiscal Year, including, without limitation, a calculation of net
effective rent for each such vacant space, and projected costs of tenant
improvements and tenant allowances for each such vacant space (collectively, the
“Leasing Guidelines”); (xi) a description of the terms and conditions proposed
with respect to material contracts relating to the Company Property for the
forthcoming Fiscal Year; (xii) a description of the minimum insurance coverage
to be maintained with respect to the Company Property for the forthcoming Fiscal
Year; and (xiii) and such other information as may be reasonably requested by
the Board.  In addition, the Officers shall provide to the Board such other
financial data and other information as may be reasonably requested by the
Board.  All Annual Operating Budgets and other reports prepared pursuant to this
Section 6.8 shall be prepared in accordance with GAAP unless otherwise requested
by the Board.

 

Section 6.9                                      Reporting Requirements.  The
Officers shall prepare and deliver, or cause to be prepared and delivered, to
the Board and the Members the following financial reports and tax information:

 

(A)                              Within seven (7) Business Days after the end of
each month, prepare and deliver to the Board and the Members such monthly
reports with respect to the Property and Company as the Board requests;

 

(B)                                Within thirty (30) days after the end of each
fiscal quarter, prepare and deliver to the Board and the Members such quarterly
reports with respect to the Property and Company as the Board requests;

 

35

--------------------------------------------------------------------------------


 

(C)                                Within forty-five (45) days of the end of the
Fiscal Year, deliver to the Board and the Members the audited financial reports
of the Company for the Fiscal Year, audited by the independent auditors of the
Company engaged by the Board;

 

(D)                               Within five (5) Business Days of the
occurrence of such a default, give notice to the Board and the Members of (i)
any default under any financing or breach of or default under any other material
agreement of which the Company is a party, and (ii) any default in the payment
of property taxes with respect to a Company Property, or any matter which could
result in a substantial and material loss (i.e., greater than $250,000) to the
Company; and

 

(E)                                 Promptly deliver to the Board and the
Members such additional information regarding the Company as the Board and the
Members may reasonably request from time to time.

 

All of the above reports, balance sheets or other financial statements shall be
prepared in accordance with GAAP (except for tax reporting information to the
extent that such tax reporting information is different from GAAP.)  In
preparing such reports, or causing such reports to be prepared, the Officer
shall apply the methodology, normally used with respect to Industrial Property
owned by the Company.

 

Section 6.10                                Right of First Offer with respect to
Company Property.  Before the Company sells or otherwise disposes of any Company
Property (an “Offered Property”) to any Person, the Company shall notify (the
“Sale Notice”) CenterPoint in writing of the proposed sale and of the terms and
conditions of such sale (including the price at which the Company is seeking to
sell the Offered Property and such other terms and conditions of such proposed
sale as are reasonably required for CenterPoint to make its election to purchase
the Offered Property).  If CenterPoint shall at that time not be in Default,
CenterPoint shall thereafter have thirty (30) days (such period the “Offer
Period”) to notify the Board in writing of its election to acquire the Company
Property on the terms of the Sale Notice; provided, however, CenterPoint shall
have such right to receive a Sale Notice and acquire the Offered Property only
if the members of the Board appointed by CenterPoint shall not have supported
the decision to sell or otherwise dispose of the Offered Property.  Should
CenterPoint fail to notify the Board in writing of its election within such
thirty (30) day period, it shall be deemed to have elected not to purchase the
Offered Property.  Upon notice to the Board of CenterPoint’s election not to
purchase the Offered Property or the expiration of the Offer Period, the Company
shall thereafter use reasonable efforts to sell the Offered Property on the
terms and subject to the conditions set forth in the Sale Notice; provided,
however, that should (i) the price for the sale of the Offered Property be
reduced by more than five percent (5%) below the price set forth in the Sale
Notice, or (ii) a period of six (6) months after the date of delivery of the
Sale Notice expire without a sale of the Offered Property, CenterPoint shall
have its right to purchase the Offered Property reinstated in accordance with
the procedure set forth in this Section 6.10.  CenterPoint shall have the right
to designate an Affiliate, or one of its members, as the grantee in any
conveyance by the Company of an Offered Property which the Member has elected to
acquire pursuant to this Section 6.10.

 

ARTICLE VII

EXCULPATION AND INDEMNIFICATION

 

Section 7.1                                      Performance of Duties; No
Liability of Officers.  No Member shall have any duty to the Company or any
Member of the Company except as expressly set forth herein or in other written
agreements. No Member, member of the Board or Officer of the Company shall be
liable to the Company or to any Member for any loss or damage sustained by the
Company or to any Member, unless the loss or damage shall have been the result
of gross negligence, fraud or intentional misconduct by the Member, member of
the Board or Officer in question.  In performing his or her duties, each such
Person shall be entitled to rely in good faith on the provisions of this
Agreement and on information, opinions, reports or

 

36

--------------------------------------------------------------------------------


 

statements (including financial statements and information, opinions, reports or
statements as to the value or amount of the assets, liabilities, profits or
losses of the Company or any facts pertinent to the existence and amount of
assets from which distributions to Members might properly be paid) of the
following other Persons or groups: one or more Officers of the Company, any
attorney, independent accountant, appraiser or other expert or professional
employed or engaged by or on behalf of the Company or the Board; or any other
Person who has been selected with reasonable care by or on behalf of the
Company, or the Board in each case as to matters which such relying Person
reasonably believes to be within such other Person’s competence. The preceding
sentence shall in no way limit any Person’s right to rely on information to the
extent provided in Section 18-406 of the Act. No Member, member of the Board or
Officer of the Company shall be personally liable under any judgment of a court,
or in any other manner, for any debt, obligation or liability of the Company,
whether that liability or obligation arises in contract, tort or otherwise,
solely by reason of being a Member, member of the Board or Officer of the
Company or any combination of the foregoing.

 

Section 7.2                                      Confidential Information. 
Without limiting the applicability of any other agreement to which any Member
may be subject, no Member or member of the Board shall, directly or indirectly
disclose either during his, her or its association or employment with the
Company or thereafter, any Confidential Information of which such Member is or
becomes aware. Each Member and member of the Board in possession of Confidential
Information shall take all appropriate steps to safeguard such information and
to protect it against disclosure, misuse, espionage, loss and theft. 
Notwithstanding the above, a Member or member of the Board may disclose
Confidential Information to the extent (i) the disclosure is necessary for the
Member, member of the Board and/or the Company’s agents, representatives, and
advisors to fulfill their duties to the Company pursuant to this Agreement
and/or other written agreements, (ii) the disclosure is required by law or a
court order, (iii) the disclosure is necessary to comply with the rules of any
regulatory body, including any stock exchange upon which the securities of a
Member or an Affiliate of a Member are listed, (iv) the disclosure is made to
any officer, employee or advisor of a Member or an Affiliate, or (v) to the
extent necessary to enforce rights hereunder.

 

Section 7.3                                      Transactions Between the
Company and the Members.  Notwithstanding that it may constitute a conflict of
interest, the Members, the members of the Board or their Affiliates may engage
in any transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service with the Company) so
long as such transaction is at arm’s length and approved by a majority of the
members the Board who are not selected by the Member involved in the proposed
transaction.

 

Section 7.4                                      Right to Indemnification. 
Subject to the limitations and conditions provided in this Article VII, each
Person who was or is made a party or is threatened to be made a party to or is
involved in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or arbitrative (hereinafter, a
“Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
such Person, or a Person of which such Person is the legal representative, is or
was a Member, a member of the Board or Officer shall be indemnified by the
Company to the fullest extent permitted by applicable law, as the same exists or
may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment) against judgments, penalties (including excise and similar taxes
and punitive damages), fines, settlements and reasonable expenses (including,
without limitation, reasonable attorneys’ and experts’ fees) actually incurred
by such Person in connection with such Proceeding, appeal, inquiry or
investigation, unless such loss or damage shall have been the result of gross
negligence, fraud or

 

37

--------------------------------------------------------------------------------


 

intentional misconduct by such Person, in which case such indemnification shall
not cover such loss or damage to the extent resulting from such gross
negligence, fraud or intentional misconduct.  Indemnification under this Article
VII shall continue as to a Person who has ceased to serve in the capacity which
initially entitled such Person to indemnity hereunder.  The rights granted
pursuant to this Article VII shall be deemed contract rights, and no amendment,
modification or repeal of this Article VII shall have the effect of limiting or
denying any such rights with respect to actions taken or Proceedings, appeals,
inquiries or investigations arising prior to any amendment, modification or
repeal.

 

Section 7.5                                      Advance Payment.  The right to
indemnification conferred in this Article VII shall include the right to be paid
or reimbursed by the Company the reasonable expenses incurred by a Person (other
than an Officer of the Company or any of its Subsidiaries thereof in respect of
claims by the Company or any of its Subsidiaries against such Officer relating
to the matter set forth in Section 7.1) entitled to be indemnified under Section
7.4 who was, is or is threatened to be made a named defendant or respondent in a
Proceeding in advance of the final disposition of the Proceeding and without any
determination as to the Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred by any such Person
in advance of the final disposition of a Proceeding shall be made only upon
delivery to the Company of a written affirmation by such Person of his or her
good faith belief that he has met the standard of conduct necessary for
indemnification under Article VII and a written undertaking, by or on behalf of
such Person, to repay all amounts so advanced if it shall ultimately be
determined that such indemnified Person is not entitled to be indemnified under
this Article VII or otherwise.

 

Section 7.6                                      Indemnification of Agents.  The
Company, at the direction of the Board, may indemnify and advance expenses to an
agent of the Company to the same extent and subject to the same conditions under
which it may indemnify and advance expenses under Sections 7.4 and 7.5.

 

Section 7.7                                      Appearance as a Witness. 
Notwithstanding any other provision of this Article VII, the Company may pay or
reimburse reasonable out-of-pocket expenses incurred by an Officer or agent in
connection with his or her appearance as a witness or other participation in a
Proceeding at a time when he or she is not a named defendant or respondent in
the Proceeding.

 

Section 7.8                                      Nonexclusivity of Rights.  The
right to indemnification and the advancement and payment of expenses conferred
in this Article VII shall not be exclusive of any other right that a Member,
member of the Board, Officer or other Person indemnified pursuant to this
Article VII may have or hereafter acquire under any law (common or statutory) or
provision of this Agreement.

 

Section 7.9                                      Insurance.  The Company shall
obtain and maintain, at its expense, insurance to protect itself and any Member,
member of the Board and Officer against any expense, liability or loss arising
from such status and activity, whether or not the Company would have the power
to indemnify such Person against such expense, liability or loss under this
Article VII.  Further, the Company shall obtain and maintain, at its expense,
insurance to protect itself and any Member, member of the Board, Officer or
agent of the Company who is or was serving at the request of the Company as a
manager, representative, director, officer, partner, venturer, proprietor,
trustee, agent or similar functionary of another foreign or domestic limited
liability company, corporation, Company, sole proprietorship, trust or other
enterprise against any expense, liability or loss, whether or not the Company
would have the power to indemnify such Person against such expense, liability or
loss under this Article VII.  The Company shall not be required to provide the
insurance described in this Section 7.9 for any Person otherwise covered by
reasonably similar insurance pursuant to policies maintained by a Member.

 

Section 7.10                                Savings Clause.  If this Article VII
or any portion hereof shall be invalidated on any ground by any court of
competent jurisdiction, then the Company shall nevertheless indemnify and hold
harmless each Person indemnified pursuant to this Article VII as to costs,
charges and expenses

 

38

--------------------------------------------------------------------------------


 

(including reasonable attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any such Proceeding, appeal, inquiry or investigation
to the full extent permitted by any applicable portion of this Article VII that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 

Section 7.11                                Limited Liability.  Except as
otherwise provided by the Act, the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member, member of the
Board or Officer of the Company shall be obligated personally for any such debt,
obligation or liability of the Company solely by reason of being a Member,
member of the Board or Officer of the Company.  Neither the Members nor any
member of the Board shall be required to lend any funds to the Company.  Each of
the Members shall only be liable to make payment of its respective Member
Commitment as and when due hereunder and other payments as expressly provided in
this Agreement.  If and to the extent a Member’s Member Commitment shall be
fully paid, such Member shall not, except as required by the express provisions
of the Act regarding repayment of sums wrongfully distributed to Members, be
required to make any further contributions.  No Member in his or her capacity as
a Member shall have any power to represent, act for, sign for or bind the
members of the Board or the Company, and the Members hereby consent to the
exercise by the Board and Officers of the Company of the powers conferred on
them by law and this Agreement.

 

ARTICLE VIII

TAXES

 

Section 8.1                                      Tax Returns.  The President
shall cause to be prepared and filed all necessary federal and state income tax
returns for the Company, and shall make any elections and filings it may deem
appropriate and in the best interests of the Members.  Each Member shall furnish
to the Company all pertinent information in its possession relating to Company
operations that is necessary to enable the Company’s income tax returns to be
prepared and filed.  The Company shall furnish all pertinent information to the
Members that is necessary to determine amounts includable on their tax returns
with respect to the Company (including Schedule K-1) not later than seventy five
(75) days after the end of the Taxable Year.

 

Section 8.2                                      Tax Matters Partner.   The
Board shall designate any Member to serve as a tax matters partner (subject to
replacement) as and when required pursuant to Section 6231(a)(7) of the Code
(the “Tax Matters Partner”), and such Tax Matters Partner shall also be the
“notice partner” within the meaning of Section 6223 of the Code.  The Tax
Matters Partner may, in its sole discretion, make or revoke any election under
the Code or the Treasury Regulations issued thereunder (including for this
purpose any new or amended Treasury Regulations issued after the Formation
Date).  The Tax Matters Partner is authorized to represent the Company before
the Internal Revenue Service and any other governmental agency with
jurisdiction, and to sign such consents and to enter into settlements and other
agreements with such agencies as the Board deems necessary or advisable. 
Promptly following the written request of the Tax Matters Partner, the Company
shall, to the fullest extent permitted by law, reimburse and indemnify the Tax
Matters Partner for all reasonable expenses, including reasonable legal and
accounting fees, claims, liabilities, losses and damages incurred by the Tax
Matters Partner in connection with any administrative or judicial proceeding (i)
with respect to the tax liability of the Company and/or (ii) with respect to the
tax liability of the Members in connection with the operations of the Company. 
The provisions of this Section 8.2 shall survive the termination of the Company
or the termination of any Member’s interest in the Company and shall remain
binding on the Members for as long a period of time as is necessary to resolve
with the Internal Revenue Service any and all matters regarding the federal
income taxation of the Company or the Members.

 

39

--------------------------------------------------------------------------------


 

Section 8.3                                      Reserves.  The Board may from
time to time establish such reasonable cash reserves as it shall reasonably
determine.

 

ARTICLE IX

TRANSFERS AND OTHER EVENTS

 

Section 9.1                                      Transfer of Interest.   Except
as provided in this Article IX, no Member shall have the right to sell, assign,
transfer, pledge, encumber, hypothecate or otherwise dispose of, whether
voluntarily or involuntarily or by operation of law, all or any portion of its,
his or her Membership Interest (a “Transfer”) in the Company to any Person (an
“Assignee”) without the prior Approval of the Board.

 

Section 9.2                                      Permitted Transfer.  Subject to
the conditions and restrictions of Sections 9.3 and 9.4, the Approval of the
Board shall not be required for any Transfer by any Member of all or any portion
of its Membership Interests to (i) any Affiliate (provided that in the event of
a Transfer to an Affiliate by JF US, such Affiliate shall not be a Person who is
primarily engaged in the business of acquiring, developing, owning and/or
leasing Industrial Property) of such Member, unless the Transferring Member (as
defined below) seeks to be released or in any manner avoid further obligations
to fund the unfunded portion of its Member Commitment as a result of such
Transfer, or (ii) another Member pursuant to the terms and conditions provided
in this Agreement.

 

Section 9.3                                      Assignments Generally;
Substituted Member.  Without limiting the provisions of Sections 9.1 through
9.2, a Transfer shall be valid hereunder only if:

 

(A)                              the Transferring Member and the Assignee each
execute and deliver to the Board such documents and instruments of conveyance as
may be reasonably requested by the Board to effect such Transfer and to confirm
the agreement of the Assignee to be bound by the provisions of this Agreement;

 

(B)                                the Transferring Member and Assignee provide
to the Board the Assignee’s taxpayer identification number and any other
information reasonably necessary to permit the Company to file all required
federal and state tax returns and other legally required information statements
or returns.  Without limiting the generality of the foregoing, the Company shall
not be required to make any distribution otherwise provided for in this
Agreement with respect to any interest Transferred until the Board has received
such information;

 

(C)                                the Transferring Member furnishes to the
Board (unless waived by the Board) an opinion of counsel, which counsel and
opinion shall be reasonably satisfactory to the Board, that (i) the Transfer
will not cause the Company to be deemed to be an “investment company” under the
Investment Company Act of 1940, as amended, (ii) the Transfer will not cause the
Company to be taxed as a corporation pursuant to Section 7704 of the Code and
(iii) either the interest Transferred has been registered under the Securities
Act and any applicable state securities laws or the Transfer is exempt from all
applicable registration requirements and will not violate any applicable laws
regulating the Transfer of securities; and

 

(D)                               the Transferring Member reimburses the Company
for all costs and expenses that the Company reasonably incurs in connection with
the Transfer.

 

40

--------------------------------------------------------------------------------


 

Section 9.4                                      Rights and Obligations of
Assignees and Transferring Members.

 

(A)                              A Transfer by a Member or other Person shall
not itself dissolve the Company or entitle the Assignee to become a Member or
exercise any rights of a Member.

 

(B)                                A Transfer by a Member shall eliminate the
Member’s power and right to vote (in proportion to the extent of the interest
Transferred) on any matter submitted to the Members, and, for voting purposes,
such interest shall not be counted as outstanding in proportion to the extent of
the interest Transferred.  A Transfer shall not otherwise eliminate the Member’s
entitlement to any rights associated with the Member’s remaining interest,
including, without limitation, rights to information, and shall not cause the
Member to be released from any liability to the Company solely as a result of
the Transfer.

 

(C)                                An Assignee that is not admitted as a Member
pursuant to Sections 9.3 and 9.4 shall be entitled only to the Economic Interest
with respect to the Transferred Interest and shall have no other rights
(including, without limitation, rights to any information or accounting of the
affairs of the Company or to inspect the books or records of the Company) with
respect to the Transferred Interest.  The Assignee shall nevertheless be subject
to all of the obligations applicable to a Member under this Article IX.  If the
Assignee becomes a Member, the voting and other rights associated with the
interest held by the Assignee shall be restored and be held by the Member along
with all other rights with respect to the Transferred Interest.  The Assignee
shall have no liability as a Member solely as a result of the Transfer.

 

Section 9.5                                      Effect of Admission of Member
on Transferring Member and Company.  Notwithstanding the admission of an
Assignee as a Member, the Transferring Member shall not be released from any
obligations to the Company existing as of the date of the Transfer (other than
obligations of the Transferring Member to make future capital contributions),
but such admission shall cause Transferring Member to cease to be a Member with
respect to the Transferred Interest when the Assignee becomes a Member.  In any
such case, the admission of the Assignee as a Member shall constitute the
requisite consent of the Members to continue the business of the Company
notwithstanding that such admission will cause the termination of the membership
of the Transferring Member with respect to the Transferred Interest.

 

Section 9.6                                      Distributions and Allocations
Regarding Transferred Interests.  Upon any Transfer during any Fiscal Year of
the Company made in compliance with the provisions of this Article IX, Profits,
Losses, each item thereof and all other items attributable to such interest for
such Fiscal Year shall be divided and allocated between the Transferring Member
and the Assignee by taking into account their varying interests during such
Fiscal Year, using any conventions permitted by law and selected by the Board. 
All distributions on or before the date of such Transfer shall be made to the
Transferring Member and all distributions thereafter shall be made to the
Assignee.  Solely for purposes of making such allocations and distributions, the
Company shall recognize such Transfer not later than the end of the calendar
month during which it is given notice of such Transfer; provided that, if the
Company is given notice of a Transfer at least ten (10) Business Days prior to
the Transfer, the Company shall recognize such Transfer as the date of such
Transfer, and provided, further, that, if the Company does not receive a notice
stating the date such interest was Transferred and such other information as the
Board may reasonably require within thirty (30) days after the end of the Fiscal
Year during which the Transfer occurs, then all such items shall be allocated,
and all distributions shall be made, to the Member that, according to the books
and records of the Company, was the owner of the interest on the last day of the
Fiscal Year during which the Transfer occurs.  Neither the Company nor the Board
shall incur any liability for making allocations and distributions in accordance
with the provisions of this Section 9.7, whether or not the Company or the Board
has knowledge of any Transfer of any interest.

 

41

--------------------------------------------------------------------------------


 

Section 9.7                                      Required Amendments;
Continuation.  If and to the extent any Assignee is admitted as a Member
pursuant to Section 9.6, this Agreement shall be amended to admit such Assignee
as a Member and to reflect the elimination of the Transferring Member (or the
reduction of such Membership Interest) and (if and to the extent then required
by the Act) a certificate of amendment to the Certificate reflecting such
admission and elimination (or reduction) shall be filed in accordance with the
Act.  The admission of any substitute Member pursuant to this Article IX shall
be deemed effective on the effective date of such amendment to this Agreement.

 

Section 9.8                                      Resignation.  No Member shall
have the right to resign or withdraw as a Member without the prior written
Approval of the Board, which may be given or withheld in its sole and absolute
discretion. Any Member that resigns without the Approval of the Board in
contravention of this Section 9.8 shall be liable to the Company for all damages
(including all lost profits and special, indirect and consequential damages)
directly or indirectly caused by the resignation of such Member, and such Member
shall be entitled to receive the fair value of his, her or its Membership
Interest as of the date of his, her or its resignation (or, if less, the fair
value of his, her or its interest as of the winding-up of the Company), as
conclusively determined by the Board, only following the occurrence of the
winding-up of the Company.

 

Section 9.9                                      No Appraisal Rights.  No Member
shall be entitled to any appraisal rights with respect to such Member’s
Membership Interest, whether individually or as part of any class or group of
Members, in the event of a merger, consolidation, or other transaction involving
the Company or its securities unless such rights are expressly provided herein
or by the agreement of merger, agreement of consolidation or other document
effectuating such transaction.

 

Section 9.10                                Void Assignment.  Any Transfer by
any Member in contravention of this Agreement shall be void and ineffectual and
shall not bind or be recognized by the Company or any other party.  In the event
of any Transfer in contravention of this Agreement, the purported transferee
shall have no right to any profits, losses or distributions of the Company or
any other rights of a Member.

 

Section 9.11                                Purchase Rights.  JF US shall have
the right to purchase CenterPoint’s Membership Interests, and CenterPoint shall
have the right to cause JF US to purchase CenterPoint’s Membership Interests,
following the occurrence of any of the following (each, a “Sales Event”):

 

(A)                              JF US shall have the right to purchase
CenterPoint’s Membership Interest if:

 

(i)                                     CenterPoint has committed a Member
Default as described in Section 3.6 of this Agreement and such Member Default
has not been cured by the end of the cure period described in Section 3.6(E);

 

(ii)                                  the Management Agreement has been
terminated by reason of a default by CenterPoint under such Agreement; or

 

(iii)                               CenterPoint has suffered a change of control
(which shall be deemed to occur if any Person becomes the beneficial owner of
greater than fifty percent (50%) of the equity securities of CenterPoint other
than by a Person or Persons becoming such a beneficial owner(s) from the
purchase of the equity securities of CenterPoint in the public markets).

 

(B)                                CenterPoint shall have the right to cause
JF US to purchase CenterPoint’s Membership Interest if:

 

42

--------------------------------------------------------------------------------


 

(i)                                     JF US has committed a Member Default as
described in Section 3.6 of this Agreement and such Member Default has not been
cured by the end of the cure period described in Section 3.6(E);

 

(ii)                                  JF US has suffered a JF US Change of
Control; or

 

(iii)                               the Management Agreement has been terminated
by the Company, a wholly-owned Subsidiary of the Company or the lender under the
Credit Facility (or any replacement credit facility, if applicable), as the case
may be.

 

Section 9.12                                Sales Event Caused by CenterPoint. 
In the event of a Sales Event described in Section 9.11(A), JF US may at its
election purchase CenterPoint’s Membership Interest, or cause the Company to
redeem CenterPoint’s Membership Interest, in accordance with the procedure set
forth in Section 10.2.  Upon the purchase by JF US, or upon the redemption by
the Company, of CenterPoint’s Membership Interest pursuant to this Section 9.12,
the Management Agreement shall be deemed terminated by the Company pursuant to
the terms thereof and the Company’s rights with respect to the Right of First
Offer Agreement shall terminate.

 

Section 9.13                                Sales Event Caused by JF US.  In the
event of a Sales Event described in Section 9.11(B)(i) or (iii), CenterPoint may
require JF US to purchase CenterPoint’s Membership Interest, or cause the
Company to redeem CenterPoint’s Membership Interest, in accordance with the
procedure set forth in Section 10.2.  In the event of a Sales Event described in
Section 9.11(B)(ii), CenterPoint may either (x) require JF US to purchase
CenterPoint’s Membership Interest, or cause the Company to redeem CenterPoint’s
Membership Interest, in accordance with the procedure set forth in Section 10.2,
or (y) elect to initiate the Buy-Sell Procedure set forth in Section 9.14 as the
Initiating Member.  In the event of the purchase by JF US, or upon the
redemption by the Company, of CenterPoint’s Membership Interest pursuant to this
Section 9.13, the Management Agreement shall be deemed terminated by the Company
pursuant to the terms thereof and the Company’s rights with respect to the Right
of First Offer Agreement shall terminate.

 

Section 9.14                                Buy-Sell Procedure.  In the event
that CenterPoint shall have the right, under Section 9.13, to initiate the
Buy-Sell Procedure described in this Section 9.14, the following procedure shall
be followed.  The Member which exercises its right to initiate the Buy-Sell
Procedure (the “Initiating Member”) shall have the right to require the other
Member (the “Responding Member”) to elect either to purchase the Membership
Interest of the Initiating Member, or to sell the Responding Member’s interest
in the Company to the Initiating Member.  The Initiating Member shall give
written notice to the Responding Member of the amount of proceeds from a sale of
all of the assets of the Company which the Initiating Member reasonably believes
would be available for distribution from the Company to the Members if the
business of the Company were sold in its entirety as a going concern, and giving
the Responding Member the obligation to elect either to purchase the Initiating
Member’s interest in the Company or to sell its own interest in the Company, in
either case based on the amount specified in the notice.  If the Responding
Member shall fail to respond within a thirty (30) day period, it shall be deemed
to have elected to sell its Membership Interest for the consideration and on the
terms set forth in the notice.  If the Responding Member shall elect (or be
deemed to have elected) to sell its Membership Interest, or if the Responding
Member shall elect to purchase the Membership Interest of the Initiating Member,
then the purchase and sale of the Membership Interest shall occur on a date
selected by the purchasing Member, but no earlier than thirty (30) days after
the date of the notice and no later than sixty (60) days.  The purchase price
shall be paid entirely in cash at the closing, and the purchaser’s rights to
purchase the Membership Interest may not be assigned to any other party.

 

43

--------------------------------------------------------------------------------


 

Section 9.15                                Indemnification by Assignee.  An
Assignee shall, as of and after the date of the Transfer of the Transferred
Interest, indemnify and hold harmless the Transferring Member and its Affiliates
from any and all liabilities, losses, damages, costs, causes of action, liens,
indebtedness or claims (collectively, “Claims”) arising out of or relating to
the Company or the Transferred Interest that the Transferring Member may suffer
or incur as a result of any event that may occur after the date of the Transfer
of the Transferred Interest, except for Claims arising as a result of the gross
negligence, fraud or intentional misconduct of the Transferring Member. 
Notwithstanding any Transfer of Transferred Interest, a Transferring Member
shall continue to be entitled to indemnification rights set forth in this
Agreement, including, without limitation, those set forth in Section 7.4, with
respect to Claims arising out of or relating to Transferring Member’s period of
ownership of the Transferred Interest.

 

ARTICLE X

DISSOLUTION, LIQUIDATION AND TERMINATION

 

Section 10.1                                Dissolution.

 

(A)                              The Company shall be dissolved, and except as
otherwise provided in this Article X, its affairs shall be wound up on the first
to occur of the following:

 

(i)                                     the Approval of the Board;

 

(ii)                                  the entry of a decree of judicial
dissolution of the Company under Section 18-802 of the Act; or

 

(iii)                               (y) in the event the Members shall not have
negotiated an extension of this Agreement pursuant to Section 2.4, the
Termination Date, or (z) in the event the Members shall have negotiated an
extension of this Agreement pursuant to Section 2.4, such date that the Members
shall have agreed as the new termination date of this Agreement.

 

(B)                                The death, retirement, resignation,
expulsion, incapacity, bankruptcy or dissolution of a Member, or the occurrence
of any other event that terminates the continued membership of a Member in the
Company, shall not cause a dissolution of the Company, and the Company shall
continue in existence subject to the terms and conditions of this Agreement.

 

Section 10.2                                CenterPoint Election upon
Termination.  Upon the occurrence of any of the events described in Section
10.1(A), CenterPoint shall sell its Membership Interest or have its Membership
Interest redeemed, and JF US shall purchase or cause the Company to redeem
CenterPoint’s Membership Interest, as set forth in this Section 10.2.

 

(A)                              CenterPoint shall sell its Membership Interest
or have its Membership Interest redeemed at a price equal to the greater of:

 

(i)                                     the aggregate Fair Market Value of
CenterPoint’s Capital Contributions to the Company with respect to the
acquisition of Property by the Company pursuant to the Purchase Agreement, the
Right of First Offer Agreement or otherwise, determined as of the date of such
Capital Contributions, or

 

(ii)                                  the Fair Market Value of CenterPoint’s
Membership Interest in the Company, determined by the appraisal process
described in Section 10.8.

 

44

--------------------------------------------------------------------------------


 

(B)                                CenterPoint shall, within thirty (30) days
following the occurrence of any of the events described in Section 10.1(A), give
written notice of its proposed price determined pursuant to this Section
10.2(A), and the parties shall have thirty (30) days thereafter in which to
negotiate a purchase price for CenterPoint’s Membership Interest.  If the
parties are unable to agree upon a purchase price and (a) the disagreement
involves subsection (i), then the disagreement shall be resolved by the
Company’s auditors, or (b) if the disagreement involves subsection (ii), then
the Valuation Procedure shall be deemed to be initiated by CenterPoint at the
close of such thirty (30) day period.  Upon resolution of the purchase price, JF
US shall, within thirty (30) days from the date of resolution of the purchase
price amount, (x) pay CenterPoint the full amount of such purchase price, or
cause the Company to redeem CenterPoint’s Membership Interest by distributing
the full amount of such purchase price to CenterPoint in complete liquidation of
its Membership Interest, unless (y) JF US has notified CenterPoint, within the
thirty (30) day period following receipt of CenterPoint’s notice containing
CenterPoint’s proposed purchase price, that JF US intends to cause the Company
to sell one or more of the Properties of the Company as necessary to redeem
CenterPoint’s Membership Interest in full, in which case CenterPoint’s entire
Membership Interest shall be redeemed within one hundred and eighty (180) days
of receipt of CenterPoint’s notice containing CenterPoint’s proposed purchase
price.

 

(C)                                Notwithstanding Section 10.2(B)(y), in the
event that JF US notifies CenterPoint that JF US intends to cause the Company to
sell one or more of the Properties of the Company as necessary to redeem
CenterPoint’s Membership Interest in full, CenterPoint shall have thirty (30)
days from the receipt of such notice to notify JF US and the Company that
CenterPoint has elected to receive one more Properties in redemption of its
Membership Interest in the Company.  If CenterPoint makes the election to
receive Property in redemption of its Membership Interest, then CenterPoint
shall identify one or more Properties owned by the Company with a Fair Market
Value estimated in good faith by CenterPoint to be no less than ninety percent
(90%) and no more than one hundred and ten percent (110%) of the Fair Market
Value of CenterPoint’s Membership Interest.  Upon CenterPoint’s identification
of such Properties, the parties shall have thirty (30) days thereafter in which
to negotiate a purchase price for CenterPoint’s Membership Interest and the
value of such Properties, with any shortfall or excess of the value of the
Properties as compared with the value of CenterPoint’s Membership Interest to be
made up by a cash payment to or from CenterPoint, as the case may be, upon
consummation of the transaction.  If the parties are unable to agree upon the
terms of the redemption within such thirty (30) day period, the Valuation
Procedure shall be deemed to be initiated by CenterPoint at the close of such
thirty (30) day period with respect to both its Membership Interest and the
designated Properties.  In either case, the redemption of CenterPoint’s
Membership Interest shall take place within thirty (30) days of the
determination of values, with the designated Properties to be conveyed
substantially in accordance with the manner such Properties were conveyed by
CenterPoint to the Company.  In the case of a conveyance of Property to
CenterPoint pursuant to this Section 10.3(C), the Members shall cooperate to
effectuate the release or assumption of any liabilities, as the Members may
agree, which may encumber the Property to be conveyed in a timely manner.

 

(D)                               Upon the purchase by JF US of CenterPoint’s
Membership Interest pursuant to Section 10.2, the Management Agreement shall be
deemed terminated by the Company pursuant to the terms thereof and the Company’s
rights with respect to the Right of First Offer Agreement shall terminate.

 

Section 10.3                                Liquidation and Termination.  If JF
US does not purchase the Membership Interest of CenterPoint or cause the Company
to redeem the Membership Interest of CenterPoint pursuant to Section 10.2, then
the Board shall act as liquidator or may appoint one or more Officers as
liquidator.  The liquidators shall proceed diligently to wind up the affairs of
the Company and make final

 

45

--------------------------------------------------------------------------------


 

distributions as provided herein and in the Act.  The costs of liquidation shall
be borne as a Company expense.  Until final distribution, the liquidators shall
continue to operate the Company’s Properties with all of the power and authority
of the Board.  The steps to be accomplished by the liquidators are as follows:

 

(A)                              As promptly as possible after dissolution and
again after final liquidation, the liquidator(s) shall cause a proper accounting
to be made by a recognized firm of certified public accountants of the Company’s
assets, liabilities and operations through the last day of the calendar month in
which the dissolution occurs or the final liquidation is completed, as
applicable.

 

(B)                                The liquidator(s) shall cause the notice
described in the Act to be mailed to each known creditor of and claimant against
the Company in the manner described thereunder.

 

(C)                                The liquidator(s) shall pay, satisfy or
discharge from Company funds all of the debts, liabilities and obligations of
the Company (including, without limitation, all expenses incurred in
liquidation) or otherwise make adequate provision for payment and discharge
thereof (including, without limitation, the establishment of a cash fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine).

 

(D)                               The balance, if any, of the Company’s
remaining assets shall be distributed to the Members in accordance with Article
V.  Distributions pursuant to this Section 5.2 shall be made by the end of the
Taxable Year of the Company during which the liquidation occurs (or, if later,
ninety (90) days after the date of the liquidation).

 

The liquidator(s) shall cause only cash, evidences of indebtedness and other
securities to be distributed in any liquidation.  The distribution of cash and/
or property to a Member in accordance with the provisions of this Section 10.3
constitutes a complete return to such Member of its Capital Contributions and a
complete distribution to the Member of its interest in the Company and all the
Company’s property and constitutes a compromise to which all Members have
consented within the meaning of the Act.  The distribution of cash and/or
property to an Assignee who is not a Member in accordance with the provisions of
this Section 10.3 constitutes a complete distribution to such Assignee of its
interest in the Company and all the Company’s property and constitutes a
compromise to which all Members have consented within the meaning of the Act. 
To the extent that a Member returns funds to the Company, it has no claim
against any other Member for those funds.

 

Section 10.4                                Deemed Distribution and
Recontribution.  Notwithstanding any other provision of this Article X, in the
event the Company is “liquidated” within the meaning of Treasury Regulation
Section 1.704-1(b)(2)(ii)(G), the Company’s assets shall not be liquidated, the
Company’s liabilities shall not be paid or discharged, and the Company’s affairs
shall not be wound up.  Instead, solely for U.S. federal income tax purposes (a)
the Company shall be deemed to have contributed its assets to a newly-created
limited liability company in exchange for such company’s assumption of the
Company’s liabilities and equity interests in such new company, and immediately
thereafter, the Company shall be deemed to have distributed the new limited
liability company equity interests to the Members in accordance with their
Capital Accounts.

 

Section 10.5                                Deficit Capital Accounts. 
Notwithstanding any custom or rule of law to the contrary, if any Member has a
deficit Capital Account balance upon dissolution of the Company, such deficit
shall not be an asset of the Company and such Member shall not be obligated to
contribute the amount of such deficit, or any portion thereof, to the Company to
bring the balance of such Member’s Capital Account to zero or otherwise reduce
such deficit balance.

 

46

--------------------------------------------------------------------------------


 

Section 10.6                                Cancellation of Certificate.  On
completion of the distribution of Company assets as provided herein, the Company
is terminated, and shall file a certificate of cancellation with the Secretary
of State of the State of Delaware, cancel any other filings made pursuant to
Section 2.1 and take such other actions as may be necessary to terminate the
Company.

 

Section 10.7                                Tax Deferral.  If so requested in
writing by JF US, the Company shall facilitate or engage in one or more tax
deferred exchanges pursuant to Section 1031 of the Code or other tax deferred
transaction in connection with the sale of any Company Property, including as
part of the winding-up and liquidation of the Company; provided, however, any
such tax deferred exchange shall not delay the closing of such sale or increase
the obligations of CenterPoint with respect thereto, and any additional costs
and expenses relating to any such tax deferred exchange shall be borne solely by
JF US.

 

Section 10.8                                Valuation Procedure.  The Fair
Market Value of the Property of the Company, all of the Company’s Membership
Interests or a Member’s Membership Interest in the Company shall be determined
in the good faith judgment of the Board.  In the event that a Member disagrees
with the determination by the Board of Fair Market Value of the Property of the
Company, all of the Company’s Membership Interests or a Member’s Membership
Interest in the Company for purposes of this Agreement, the following procedure
shall be used to determine such disputed Fair Market Value (which procedure
shall also be the general “Valuation Procedure” under this Agreement).  Within
thirty (30) days of the Company’s receipt of notice from such Member of its
disagreement with the Board’s determination, such Member and the other Member
will jointly select an independent valuation firm to determine Fair Market Value
of the Property of the Company, all of the Company’s Membership Interests or a
Member’s Membership Interest in the Company, as the case may be.  If the parties
are unable to agree upon the selection of a valuation firm within the thirty
(30) day period, then each party will select an independent valuation firm.  The
two (2) valuation firms so selected shall each independently determine the
disputed Fair Market Value within sixty (60) days of their appointment.  If
either party fails to select an independent valuation firm within the time
required, or if a party’s valuation firm fails to deliver its valuation to the
Company within sixty (60) days after that valuation firm’s appointment, then the
Fair Market Value shall be the Fair Market Value determined by the valuation
firm timely selected by the other party, or by the valuation timely delivered to
the Company, as the case may be.  If the difference between the two (2)
valuation firms’ determination of Fair Market Value does not exceed ten percent
(10%) of the lower of the two (2) valuations, the Fair Market Value shall be the
average of the two (2) valuations.  If the difference between the two (2)
valuation firms’ determination of Fair Market Value exceeds ten percent (10%) of
the lower of the two (2) valuations, then the two (2) valuation firms shall
select a third valuation firm within five (5) Business Days after the two (2)
valuation firms delivered their respective valuations to the Company.  The third
valuation firm shall independently determine Fair Market Value.  The Fair Market
Value as finally determined in accordance with this section shall be binding and
conclusive on all Members and the Company.  The parties shall share equally the
fees and expenses of any valuation firm they jointly name and of the valuation
firm named by the two (2) valuation firms, if applicable.  Each party shall be
responsible for the fees and expenses of the valuation firm named solely by that
party.

 

Section 10.9                                Offset of Master Lease Obligation. 
Upon the purchase by JF US of CenterPoint’s Membership Interest, or the
redemption of CenterPoint’s Membership Interest in the Company, pursuant to
Sections 9.12, 9.13, 9.14 or 10.2 of this Agreement, the any amount of any
remaining obligation of CenterPoint to the Company pursuant to Section 3.3 of
the Master Lease Agreement (if any) shall be offset and reduce the purchase
price or redemption price otherwise payable to CenterPoint.

 

47

--------------------------------------------------------------------------------


 

ARTICLE XI

GENERAL PROVISIONS

 

Section 11.1                                Offset.  Whenever the Company is
obligated to pay any sum to any Member, any amounts that such Member owes to the
Company may be deducted from that sum before payment; provided that, the full
amount that would otherwise be distributed as a Distribution to such Member
shall be treated as a Distribution to such Member for purposes of adjusting such
Member’s Capital Account pursuant to Section 4.1, followed by a repayment by
such Member to the Company in satisfaction of such obligation.

 

Section 11.2                                Waiver of Certain Rights.  Each
Member irrevocably waives any right it may have to demand any distributions or
withdrawal of property from the Company or to maintain any action for
dissolution (except pursuant to Section 18-802 of the Act) of the Company or for
partition of the property of the Company.

 

Section 11.3                                Indemnification and Reimbursement
for Payments on Behalf of a Member.  If the Company is obligated to pay any
amount to a governmental agency (or otherwise makes a payment) because of a
Member’s status or otherwise specifically attributable to a Member (including,
without limitation, federal, state or local withholding taxes imposed with
respect to any issuance of Membership Interests to a Member or any payments to a
Member, federal withholding taxes with respect to foreign Persons, state
personal property taxes, state personal property replacement taxes, state
unincorporated business taxes, etc.), then such Member (the “Indemnifying
Member”) shall indemnify the Company in full for the entire amount paid
(including, without limitation, any interest, penalties and expenses associated
with such payments).  At the option of the Board, either:

 

(A)                              promptly upon notification of an obligation to
indemnify the Company, the Indemnifying Member shall make a cash payment to the
Company equal to the full amount to be indemnified (provided that the amount
paid shall not be treated as a Capital Contribution); or

 

(B)                                the Company shall reduce distributions that
would otherwise be made to the Indemnifying Member, until the Company has
recovered the amount to be indemnified (provided that the amount of such
reduction shall be deemed to have been distributed for all purposes of this
Agreement).

 

An Indemnifying Member’s obligation to make contributions to the Company under
this Section 11.3 shall survive the termination, dissolution, liquidation and
winding up of the Company and, for purposes of this Section 11.3, the Company
shall be treated as continuing in existence.  The Company may pursue and enforce
all rights and remedies it may have against each Indemnifying Member under this
Section 11.3, including instituting a lawsuit to collect such contribution with
interest calculated at Prime Rate plus five percentage points per annum (but not
in excess of the highest rate per annum permitted by law).

 

Section 11.4                                Notices.  Except as expressly set
forth to the contrary in this Agreement, all notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement must be in writing and shall be deemed delivered:  (i) upon
delivery if delivered in person; (ii) if mailed by deposit in the United States
mail, addressed to the recipient, postage paid, and registered or certified with
return receipt requested, or upon the date indicated in such return receipt;
(iii) upon transmission if sent via telecopier, facsimile machine or electronic
mail, with a confirmation copy sent via overnight mail or courier service,
provided that either confirmation of such transmission by responding
transmission or confirmation of such overnight delivery is received; or (iv) one
(1) Business Day after deposit with a national overnight courier provided that
confirmation of such overnight delivery is received.  All notices, requests and
consents to be sent to a Member must be sent to or made at the

 

48

--------------------------------------------------------------------------------


 

address (or facsimile number) given for that Member on Schedule 3.2, or such
other address (or facsimile number) as that Member may specify by notice to the
other Members. Any notice, request or consent to the Company or the Board must
be given to the Board or, if appointed, the secretary of the Company at the
Company’s chief executive offices.  Whenever any notice is required to be given
by law or this Agreement, a written waiver thereof, signed by the Person
entitled to notice, whether before or after the time stated therein, shall be
deemed equivalent to the giving of such notice.

 

Section 11.5                                Public Announcements.  No Member
shall make any public announcement or filing with respect to the transactions
provided for herein without the prior Approval of the Board, unless such party
has been advised by counsel such disclosure is required by applicable law.  To
the extent reasonably feasible, any press release or other announcement or
notice regarding the transactions contemplated by this Agreement shall be made
by the Board or any other party designated by the Board.

 

Section 11.6                                Entire Agreement.  This Agreement
and other written agreements among the Members and their Affiliates relating to
the Company of even date herewith constitute the entire agreement among the
Members relating to the Company and supersedes all prior contracts or agreements
with respect to the Company, whether oral or written.

 

Section 11.7                                Effect of Waiver or Consent.  A
waiver or consent, express or implied, to or of any breach or default by any
Person in the performance by that Person of its obligations hereunder or with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person hereunder or with respect to the Company.  Failure on the part of
a Person to complain of any act of any Person or to declare any Person in
default hereunder or with respect to the Company, irrespective of how long that
failure continues, does not constitute a waiver by that Person of its rights
with respect to that default until the applicable statute-of-limitations period
has run.

 

Section 11.8                                Amendment or Modification.  This
Agreement and any provision hereof may be amended or modified from time to time
only by a written instrument unanimously approved by all Members. 
Notwithstanding the preceding sentence, the Board may amend and modify the
provisions of this Agreement (including Article V) and Schedule 3.2 hereto to
the extent necessary to reflect the admission or substitution of any Member
permitted under this Agreement.

 

Section 11.9                                Severability.  Should any provision
of this Agreement be held to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon each Member with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.  The Members further agree that any court or arbitrator is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the Members as embodied herein to the maximum extent permitted by
law.  The Members expressly agree that this Agreement as so modified shall be
binding upon and enforceable against each of them.  In any event, should one or
more of the provisions of this Agreement be held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof, and if such provision or provisions are not modified as
provided above, this Agreement shall be construed as if such invalid, illegal or
unenforceable provisions had never been set forth herein.

 

49

--------------------------------------------------------------------------------


 

Section 11.10                          Successors and Assigns.  Except as
otherwise provided herein, this Agreement is binding on and shall inure to the
benefit of the parties hereto and their respective heirs, legal representatives,
administrators, executors, successors and permitted assigns.

 

Section 11.11                          Further Assurances.  In connection with
this Agreement and the transactions contemplated hereby, each Member shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Agreement and those transactions.

 

Section 11.12                          Notice to Members of Provisions.  By
executing this Agreement, each Member acknowledges that it has actual notice of
(a) all of the provisions hereof (including, without limitation, the
restrictions on the transfer set forth in Article IX) and (b) all of the
provisions of the Certificate.

 

Section 11.13                          Remedies.  The Company and the Members
shall be entitled to enforce their rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement
(including costs of enforcement) and to exercise any and all other rights at law
or at equity existing in their favor.  The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement (and thus waive as defense that there is an
adequate remedy at law), and that the Company or any Member may in his, her or
its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance or injunctive relief (without posting a
bond or other security) in order to enforce or prevent any violation or
threatened violation of the provisions of this Agreement.

 

Section 11.14                          Third Parties.  Nothing herein expressed
or implied is intended or shall be construed to confer upon or give to any
Person or entity, other than the parties to this Agreement and their respective
successors and permitted assigns, any rights or remedies under or by reason of
this Agreement.

 

Section 11.15                          Governing Law.  This Agreement is
governed by and shall be construed in accordance with the law of the state of
Delaware excluding any conflict-of-laws rule or principle that might refer the
governance or the construction of this agreement to the law of another
jurisdiction.  In the event of a direct conflict between the provisions of this
Agreement and any provision of the Certificate or any mandatory provision of the
Act, the applicable provision of the Certificate or the Act shall control.  If
any provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by law.

 

Section 11.16                          WAIVER OF JURY TRIAL.  THE PARTIES TO
THIS AGREEMENT EACH HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (I)
ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE.  THE
PARTIES TO THIS AGREEMENT EACH HEREBY AGREE AND CONSENT THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF
A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

50

--------------------------------------------------------------------------------


 

Section 11.17                          Waiver of Certain Rights.  Each Member
irrevocably waives any right it may have to demand any distributions or
withdrawal of property from the Company or to maintain any action for
dissolution (except pursuant to Section 18-802 of the Act) of the Company or for
partition of the property of the Company.

 

Section 11.18                          Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if all signing parties
had signed the same document.  All counterparts shall be construed together and
constitute the same instrument.

 

Section 11.19                          Descriptive Headings.  The descriptive
headings of this Agreement are inserted for convenience only and do not
constitute a substantive part of this Agreement.

 

Section 11.20                          Conflicts.  In the event of a direct
conflict between the provision of this Agreement and any provision of the
Certificate or any mandatory provision of the Act, the applicable provision of
the Certificate or the Act shall control.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under applicable law or rule in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

Section 11.21                          Time of the Essence; Computation of
Time.  Time is of the essence for each and every provision of this Agreement. 
Whenever the last day for the exercise of any privilege or the discharge or any
duty hereunder shall fall upon a day which is not a Business Day, the party
having such privilege or duty may exercise such privilege or discharge such duty
on the next succeeding day which is a Business Day.

 

Section 11.22                          No Strict Construction.  The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement.  In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

 

Section 11.23                          Organizational Expenses; Acquisition
Costs.  The Company shall pay all fees and expenses incurred by or on behalf of
the Company, or shall reimburse any Member or Affiliate of a Member for such
fees and expenses, incurred in connection with the organization and formation of
the Company; provided that, such organization and formation expenses shall
include only the costs of forming the Company as a Delaware limited liability
company (including any costs or filing documents or amendments with the Delaware
Secretary of State), qualifying to do business in those jurisdictions in which
the Company will do business and other filings with governmental authorities,
but shall not include the costs incurred by the Members in negotiating this
Agreement or the legal relationship created hereby.  Acquisition costs
associated with the acquisition of the Property of the Company, whether under
the Purchase Agreement or otherwise, shall be considered acquisition costs or
expenses as those terms are used in this Agreement, including for purposes of
the determination of Member Commitments, Capital Calls, and Investment Base of
the Property of the Company; provided, however, that such acquisition costs
shall be limited to costs customarily incurred in connection with the
acquisition of like real estate, including costs of physical inspection,
environmental reports, appraisals, transfer taxes, due diligence costs,
financing fees, legal fees and other costs which are customarily capitalized in
the cost of acquiring real property, but not including the costs incurred by the
Members in negotiating this Agreement or the

 

51

--------------------------------------------------------------------------------


 

legal relationship created hereby or costs of JF US or its Affiliates related
any private placement or public offering of securities to raise capital to
invest in the Company.

 

Section 11.24                          Disclosure and Waiver of Conflict of
Interest.  The Members hereby acknowledge and agree that (a) Wildman, Harrold,
Allen & Dixon LLP (“Wildman”) has participated in the negotiations of this
Agreement on JF US’s behalf and has represented, currently represents and
expects to represent in the future JF US and its Affiliates; (b) Kirkland &
Ellis LLP has participated in the negotiations of this Agreement on
CenterPoint’s behalf and has represented, currently represents and expects to
represent in the future CenterPoint and its Affiliates; (c) the Company has
agreed to retain Wildman as counsel in connection with the Credit Facility, the
Sale Agreement, the Master Lease Agreement, the Purchase Agreement and the Right
of First Offer Agreement and other matters, and Wildman has advised the Members
and the Officers that a conflict of interest exists; (d) the Members, the
Officers and the Company have been informed and understand that the Illinois
Code of Professional Responsibility, which governs attorney conduct in Illinois,
requires Wildman to disclose this conflict and to obtain the Members’ and the
Company’s consent in order for Wildman to represent JF US in connection with
this Agreement and the Company in connection with the Credit Facility, the Sale
Agreement, the Master Lease Agreement, the Purchase Agreement and the Right of
First Offer Agreement and generally in the future; and (e) the Members
acknowledge that they have been advised of the conflict.  Accordingly, the
Members hereby consent to Wildman’s representations described above despite the
fact that Wildman will continue to represent JF US and its Affiliates in
connection with unrelated transactions.  In addition, the Members hereby agree
that (i) in the event of a dispute between JF US or its Affiliates or the
Company on the one part and CenterPoint or its affiliates on the other part,
CenterPoint will not take any action to preclude Wildman from representing JF US
or its Affiliates or the Company and advocating positions adverse to
CenterPoint, and (ii) Section 6.3(B)(xxiii) shall not apply to the legal
representation of CenterPoint by Wildman as described in this Section 11.24.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

 

CENTERPOINT PROPERTIES TRUST, a Maryland
real estate investment trust

 

 

 

 

 

By:

   /s/ Michael M. Mullen

 

 

 

 

 

 

Its:

   Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

By:

   /s/ James N. Clewlow

 

 

 

 

 

 

Its:

   Chief Investment Officer

 

 

 

 

 

 

 

 

 

 

JF US INDUSTRIAL PROPERTY TRUST, a Maryland
real estate investment trust

 

 

 

 

 

 

 

 

 

By:

   /s/ Adrian Harrington

 

 

 

 

 

 

Its:

   President

 

 

 

 

 

 

 

 

 

 

By:

   /s/ Adrienne Parkinson

 

 

 

 

 

 

Its:

   Secretary

 

 

53

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

TO CENTERPOINT JAMES FIELDING, LLC OPERATING AGREEMENT

 

Schedule 3.2 – Members, Member Commitments and Sharing Percentages

 

Exhibit 1 – Credit Facility Financing Proposal

 

Exhibit 2 — Form of Management Agreement

 

Exhibit 3 – Form of Master Lease Agreement

 

Exhibit 4 – Form of Purchase Agreement (w/out Schedules)

 

Exhibit 5 – Form of Right of First Offer Agreement

 

Exhibit 6 – Form of Legal Opinion

 

54

--------------------------------------------------------------------------------


 

Limited Liability Company Agreement

 

of

 

CENTERPOINT JAMES FIELDING, LLC

a Delaware Limited Liability Company

 

Dated as of April 6, 2005

 

THE MEMBERSHIP INTERESTS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED, OR UNDER ANY OTHER APPLICABLE FEDERAL OR STATE SECURITIES LAWS.  SUCH
INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE DISPOSED OF AT ANY
TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION
THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFER SET FORTH
HEREIN.

 

55

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS [a05-6637_1ex10d1.htm#ArticleI_214117]

 

 

 

 

 

Section 1.1 [a05-6637_1ex10d1.htm#Section1_1_214121]

Definitions [a05-6637_1ex10d1.htm#Section1_1_214121]

 

 

Section 1.2 [a05-6637_1ex10d1.htm#Section1_2_214138]

Construction [a05-6637_1ex10d1.htm#Section1_2_214138]

 

 

Section 1.3 [a05-6637_1ex10d1.htm#Section1_3_214141]

Including [a05-6637_1ex10d1.htm#Section1_3_214141]

 

 

 

 

 

ARTICLE II ORGANIZATION [a05-6637_1ex10d1.htm#ArticleIi_214142]

 

 

 

 

 

 

Section 2.1 [a05-6637_1ex10d1.htm#Section2_1_214145]

Formation [a05-6637_1ex10d1.htm#Section2_1_214145]

 

 

Section 2.2 [a05-6637_1ex10d1.htm#Section2_2_214147]

Company Name [a05-6637_1ex10d1.htm#Section2_2_214147]

 

 

Section 2.3 [a05-6637_1ex10d1.htm#Section2_3_214149]

Certificate of Formation, Etc. [a05-6637_1ex10d1.htm#Section2_3_214149]

 

 

Section 2.4 [a05-6637_1ex10d1.htm#Section2_4_214152]

Term of the Company [a05-6637_1ex10d1.htm#Section2_4_214152]

 

 

Section 2.5 [a05-6637_1ex10d1.htm#Section2_5_214153]

Registered Office; Registered Agent; Principal Office; Other Offices
[a05-6637_1ex10d1.htm#Section2_5_214153]

 

 

Section 2.6 [a05-6637_1ex10d1.htm#Section2_6_214157]

Purposes [a05-6637_1ex10d1.htm#Section2_6_214157]

 

 

Section 2.7 [a05-6637_1ex10d1.htm#Section2_7_214159]

Powers of the Company [a05-6637_1ex10d1.htm#Section2_7_214159]

 

 

Section 2.8 [a05-6637_1ex10d1.htm#Section2_8_214209]

Board Authority [a05-6637_1ex10d1.htm#Section2_8_214209]

 

 

Section 2.9 [a05-6637_1ex10d1.htm#Section2_9_214211]

Foreign Qualification [a05-6637_1ex10d1.htm#Section2_9_214211]

 

 

Section 2.10 [a05-6637_1ex10d1.htm#Section2_10_214213]

No State-Law Partnership [a05-6637_1ex10d1.htm#Section2_10_214213]

 

 

 

 

 

ARTICLE III MEMBERSHIP AND CAPITAL CONTRIBUTIONS
[a05-6637_1ex10d1.htm#ArticleIii_214216]

 

 

 

 

 

 

Section 3.1 [a05-6637_1ex10d1.htm#Section3_1_214221]

Membership Interests [a05-6637_1ex10d1.htm#Section3_1_214221]

 

 

Section 3.2 [a05-6637_1ex10d1.htm#Section3_2_214222]

Members [a05-6637_1ex10d1.htm#Section3_2_214222]

 

 

Section 3.3 [a05-6637_1ex10d1.htm#Section3_3_214234]

No Liability of Members [a05-6637_1ex10d1.htm#Section3_3_214234]

 

 

Section 3.4 [a05-6637_1ex10d1.htm#Section3_4_214237]

Capital Contributions to Fund Obligations under Purchase Agreement
[a05-6637_1ex10d1.htm#Section3_4_214237]

 

 

Section 3.5 [a05-6637_1ex10d1.htm#Section3_5_214241]

Additional Capital Contributions [a05-6637_1ex10d1.htm#Section3_5_214241]

 

 

Section 3.6 [a05-6637_1ex10d1.htm#Section3_6_214245]

Security for Member Defaults with Respect to the Purchase Agreement
[a05-6637_1ex10d1.htm#Section3_6_214245]

 

 

Section 3.7 [a05-6637_1ex10d1.htm#Section3_7_214252]

Other Activities [a05-6637_1ex10d1.htm#Section3_7_214252]

 

 

Section 3.8 [a05-6637_1ex10d1.htm#Section3_8_214256]

Credit Facility [a05-6637_1ex10d1.htm#Section3_8_214256]

 

 

 

 

 

ARTICLE IV CAPITAL ACCOUNTS [a05-6637_1ex10d1.htm#ArticleIv_214259]

 

 

 

 

 

 

Section 4.1 [a05-6637_1ex10d1.htm#Section4_1_214302]

Establishment and Determination of Capital Accounts
[a05-6637_1ex10d1.htm#Section4_1_214302]

 

 

Section 4.2 [a05-6637_1ex10d1.htm#Section4_2_214306]

Computation of Amounts [a05-6637_1ex10d1.htm#Section4_2_214306]

 

 

Section 4.3 [a05-6637_1ex10d1.htm#Section4_3_214312]

Negative Capital Accounts [a05-6637_1ex10d1.htm#Section4_3_214312]

 

 

Section 4.4 [a05-6637_1ex10d1.htm#Section4_4_214314]

Company Capital [a05-6637_1ex10d1.htm#Section4_4_214314]

 

 

Section 4.5 [a05-6637_1ex10d1.htm#Section4_5_214317]

Adjustments to Book Value [a05-6637_1ex10d1.htm#Section4_5_214317]

 

 

Section 4.6 [a05-6637_1ex10d1.htm#Section4_6_214319]

Compliance with Treasury Regulation Section 1.704-1(b)
[a05-6637_1ex10d1.htm#Section4_6_214319]

 

 

Section 4.7 [a05-6637_1ex10d1.htm#Section4_7_214322]

Transfer of Capital Accounts [a05-6637_1ex10d1.htm#Section4_7_214322]

 

 

56

--------------------------------------------------------------------------------


 

ARTICLE V DISTRIBUTIONS; ALLOCATIONS OF PROFITS AND LOSSES
[a05-6637_1ex10d1.htm#ArticleV_214328]

 

 

 

 

 

 

Section 5.1 [a05-6637_1ex10d1.htm#Section5_1_214331]

Generally [a05-6637_1ex10d1.htm#Section5_1_214331]

 

 

Section 5.2 [a05-6637_1ex10d1.htm#Section5_2_214404]

Distributions of Distributable Cash [a05-6637_1ex10d1.htm#Section5_2_214404]

 

 

Section 5.3 [a05-6637_1ex10d1.htm#Section5_3_214408]

Computation of Performance Return [a05-6637_1ex10d1.htm#Section5_3_214408]

 

 

Section 5.4 [a05-6637_1ex10d1.htm#Section5_4_214418]

Final Payment of Performance Return [a05-6637_1ex10d1.htm#Section5_4_214418]

 

 

Section 5.5 [a05-6637_1ex10d1.htm#Section5_5_214420]

Allocation of Profits and Losses [a05-6637_1ex10d1.htm#Section5_5_214420]

 

 

Section 5.6 [a05-6637_1ex10d1.htm#Section5_6_214423]

Regulatory and Special Allocations [a05-6637_1ex10d1.htm#Section5_6_214423]

 

 

Section 5.7 [a05-6637_1ex10d1.htm#Section5_7_214428]

Tax Allocations [a05-6637_1ex10d1.htm#Section5_7_214428]

 

 

Section 5.8 [a05-6637_1ex10d1.htm#Section5_8_214432]

Section 754 Election [a05-6637_1ex10d1.htm#Section5_8_214432]

 

 

 

 

 

ARTICLE VI MANAGEMENT POWER, RIGHTS AND DUTIES
[a05-6637_1ex10d1.htm#ArticleVi_214434]

 

 

 

 

 

 

Section 6.1 [a05-6637_1ex10d1.htm#Section6_1_214436]

Management by the Board [a05-6637_1ex10d1.htm#Section6_1_214436]

 

 

Section 6.2 [a05-6637_1ex10d1.htm#Section6_2_214443]

Officers [a05-6637_1ex10d1.htm#Section6_2_214443]

 

 

Section 6.3

Authority of Officers; Restrictions on Certain Actions

 

 

Section 6.4

Limitation on Authority of Members

 

 

Section 6.5

Meetings of and Voting by Members

 

 

Section 6.6

Power of Attorney

 

 

Section 6.7

Authorization of Certain Agreements

 

 

Section 6.8

Annual Operating Budget

 

 

Section 6.9

Reporting Requirements

 

 

Section 6.10

Right of First Offer with respect to Company Property

 

 

 

 

 

ARTICLE VII EXCULPATION AND INDEMNIFICATION

 

 

 

 

 

 

Section 7.1

Performance of Duties; No Liability of Officers

 

 

Section 7.2

Confidential Information

 

 

Section 7.3

Transactions Between the Company and the Members

 

 

Section 7.4

Right to Indemnification

 

 

Section 7.5

Advance Payment

 

 

Section 7.6

Indemnification of Agents

 

 

Section 7.7

Appearance as a Witness

 

 

Section 7.8

Nonexclusivity of Rights

 

 

Section 7.9

Insurance

 

 

Section 7.10

Savings Clause

 

 

Section 7.11

Limited Liability

 

 

 

 

 

ARTICLE VIII TAXES

 

 

 

 

 

 

Section 8.1

Tax Returns

 

 

Section 8.2

Tax Matters Partner

 

 

Section 8.3

Reserves

 

 

 

 

 

ARTICLE IX TRANSFERS AND OTHER EVENTS

 

 

 

 

 

 

Section 9.1

Transfer of Interest

 

 

Section 9.2

Permitted Transfer

 

 

57

--------------------------------------------------------------------------------


 

 

Section 9.3

Assignments Generally; Substituted Member

 

 

Section 9.4

Rights and Obligations of Assignees and Transferring Members

 

 

Section 9.5

Effect of Admission of Member on Transferring Member and Company

 

 

Section 9.6

Distributions and Allocations Regarding Transferred Interests

 

 

Section 9.7

Required Amendments; Continuation

 

 

Section 9.8

Resignation

 

 

Section 9.9

No Appraisal Rights

 

 

Section 9.10

Void Assignment

 

 

Section 9.11

Purchase Rights

 

 

Section 9.12

Sales Event Caused by CenterPoint

 

 

Section 9.13

Sales Event Caused by JF US

 

 

Section 9.14

Buy-Sell Procedure

 

 

Section 9.15

Indemnification by Assignee

 

 

 

 

 

ARTICLE X DISSOLUTION, LIQUIDATION AND TERMINATION

 

 

 

 

 

 

Section 10.1

Dissolution

 

 

Section 10.2

CenterPoint Election upon Termination

 

 

Section 10.3

Liquidation and Termination

 

 

Section 10.4

Deemed Distribution and Recontribution

 

 

Section 10.5

Deficit Capital Accounts

 

 

Section 10.6

Cancellation of Certificate

 

 

Section 10.7

Tax Deferral

 

 

Section 10.8

Valuation Procedure

 

 

Section 10.9

Offset of Master Lease Obligation

 

 

 

 

 

ARTICLE XI GENERAL PROVISIONS

 

 

 

 

 

 

Section 11.1

Offset

 

 

Section 11.2

Waiver of Certain Rights

 

 

Section 11.3

Indemnification and Reimbursement for Payments on Behalf of a Member

 

 

Section 11.4

Notices

 

 

Section 11.5

Public Announcements

 

 

Section 11.6

Entire Agreement

 

 

Section 11.7

Effect of Waiver or Consent

 

 

Section 11.8

Amendment or Modification

 

 

Section 11.9

Severability

 

 

Section 11.10

Successors and Assigns

 

 

Section 11.11

Further Assurances

 

 

Section 11.12

Notice to Members of Provisions

 

 

Section 11.13

Remedies

 

 

Section 11.14

Third Parties

 

 

Section 11.15

Governing Law

 

 

Section 11.16

WAIVER OF JURY TRIAL

 

 

Section 11.17

Waiver of Certain Rights

 

 

58

--------------------------------------------------------------------------------


 

 

Section 11.18

Counterparts

 

 

Section 11.19

Descriptive Headings

 

 

Section 11.20

Conflicts

 

 

Section 11.21

Time of the Essence; Computation of Time

 

 

Section 11.22

No Strict Construction

 

 

Section 11.23

Organizational Expenses; Acquisition Costs

 

 

Section 11.24

Disclosure and Waiver of Conflict of Interest

 

 

59

--------------------------------------------------------------------------------


 

Schedule 3.2

 

The Member Commitments of each Member with respect to the Tranches shall be as
follows:

 

Member

 

Tranche I

 

Tranche II

 

Tranche III

 

Tranche IV

 

Sharing
Percentages

 

CenterPoint Properties Trust
1808 Swift Drive
OakBrook, Illinois 60523
Attn: Mr. James N. Clewlow
Fax No: (630) 586-8010
E-mail: jclewlow@centerpoint-prop.com

 

(0.05) x [Tranche I Equity]

 

0

 

0

 

(0.05) x [Tranche IV Equity]

 

5%

 

 

 

 

 

 

 

 

 

 

 

 

 

JF US Industrial Property Trust
c/o Mirvac Group
Level 5, 40 Miller Street
North Sydney, NSW 2000
Australia
Attn: Mr. Ben Hindmarsh
Fax No: (61-2) 9004-8462
Email: benhindmarsh@mirvac.com.au

 

(0.95) x [Tranche I Equity]

 

0

 

0

 

(0.95) x [Tranche IV Equity]

 

95%

 

 

60

--------------------------------------------------------------------------------